Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 28 February 2002.
We now move to the order of business.
The final draft agenda, as drawn up by the Conference of Presidents at its meeting of Thursday, 7 March under Rule 110 of the Rules of Procedure has been distributed.
Wednesday:
I have received a request from the Socialist Group to bring forward to Tuesday the report by Mr Trentin (A5-0062/2002) on the broad economic policy guidelines currently scheduled for Wednesday.
Mr President, this proposal is based on your wise counsel, on your proposal that Parliament should organise debates that are comprehensible. And the logical thing would be, if we are holding a debate on budgetary guidelines, to also debate the broad guidelines for economic policy.
However, in the current situation, it seems that the debate on the Trentin report has been squeezed in and I believe it would make much more sense to hold it on Tuesday. This is the only reason, Mr President.
Mr President, I really did not understand that. I really do crave your indulgence. The outcome, according to the translation, was that the subject is going to be debated on Wednesday, but, if I understand rightly, it is meant to be debated on Tuesday. Could we perhaps clarify this again? It was not, in any case, entirely clear in the German translation.
The request is to move it from Wednesday to Tuesday.
Mr President, the reason for this request is not a political reason, to do with any one group. The President, as Mr Poettering well knows, since he was with me in the seminar that he invited us to, insists that we should hold comprehensible debates. Well, if we are going to hold a debate on the Union's budget, the obvious thing is also to debate the broad guidelines for economic policy. That is the only reason. There is nothing else behind this proposal.
I hope Mr Poettering does not have a cold, since he is well wrapped up at the moment. I hope he is feeling alright.
Mr President, for the sake of clarifying the proceedings, let me say that our group is very committed on the issue of Chechnya, and if, today, we support the motion to remove the topic from the agenda for this week's part-session, that does not mean that we are not going to continue to be committed on the issue. We want first to await the visit of a parliamentary delegation to Moscow and then return to this topic in an in-depth debate in May at the latest. I would like to make that explicit today. We remain committed on this issue and our attention is entirely focused on Chechnya. If, then, we are in favour of removing this topic from the agenda for this sitting, that does not mean that our commitment to the issue is any the less.
Mr President, first of all, I would like to thank you for calling me two weeks ago, on the third day of my hunger strike for Chechnya. This is now the 18th day of my hunger strike. I think that the reasons that Mr Poettering has just given do not hold water. I think that Parliament is being held hostage to a few Stalinists, who always take a strong line with those who are weak and are weak in the face of those who are strong. We would like to withdraw the resolution on Chechnya from the agenda because the delegation to Russia is due to visit Moscow in April to meet the Russian members of the delegation. I think that the delegation must go there armed with an extremely clear and strong position on an issue which has been dragging on for two and a half years, during which time 150 000 people have died and 400 000 refugees have been created out of a population of one million. I therefore urge my Socialist friends, and I do have some, not just Mr Sakellariou, and my friends in the Group of the European People's Party not to indefinitely prolong a tragedy that is very much a tragedy of the present and the past but not necessarily of the future.
Mr President, I want to tell Mr Poettering that I am in absolute agreement with the proposal he has made. I do think that, if we want to have a proper debate on Chechnya, we must not have it as a matter of urgency with one or two minutes available, but in the context of a statement on this issue by the Council and the Commission, so we could have a serious discussion about it. Apart from that, I do not wish to respond to the constant attacks by Mr Dupuis and his crowd, such as, for example, Mr Pannella and the rest of them.
Mr President, in my opinion, saying that there are other ways to deal with a matter besides holding a topical and urgent debate is a fundamental problem, for every time we say this - and who knows why - the committees responsible do nothing at all.
I feel that it is very important that this topical and urgent debate, already agreed on previously by the groups, be held in this particular part-session, in which, not least, a number of initiatives on Chechnya are being presented by different groups, and concurrently with which 400-500 people are on a hunger strike for Chechnya. Moreover, I do not feel that this decision to hold a topical and urgent debate now means that we will have another opportunity to discuss the matter in a month or so. If that were the case, we might perhaps be able to agree to the debate being cancelled now, but, I am sad to say, according to past precedent, that is extremely unlikely, which is why I strongly urge the Group of the European People's Party (Christian Democrats) and European Democrats to fulfil their undertaking given last week.
Mr President, I wish to make one thing clear: my group did not actually want to ask for the removal of this item, but we were informed that the PSE Group had asked for it and then we said, very well,?
Just listen for a moment! I always listen to you. So we said that, in order to have a large majority in this House and to remain committed to the topic, we favour removing it for this week, but finding in the immediate future an appropriate procedure in order that we may get to grips with this topic in a way it very much deserves, with the Council and the Commission present if necessary. It is only on this basis that we are in favour of dealing with this topic, not as a matter of urgency this week, but at a later juncture and in a far more appropriate format. That is the condition we impose.
Mr President, on a point of order I would have appreciated being given the floor before you called the vote. It is extraordinary that the plenary part-session should allow these appalling ethnic clashes last week in Gujerat to pass unremarked. They are one of the worst examples of ethnic violence, certainly in India, for a considerable time. They raise very worrying issues about India as a secular state. They also raise side issues which could affect Kashmir. It is quite extraordinary that Parliament has refused to take the opportunity to mark its views on this issue. It is quite extraordinary that we are debating clementines rather than ethnic violence in India, given the huge importance of that subject.
I should like to inform the House that Mr Balfe is now a member of the group of the Group of the European People's Party (Christian Democrats) and European Democrats with effect from 6 March 2002.
I would like to raise a point of order in relation to your announcement that Mr Balfe has joined the EPP Group. Rule 17 of our Rules of Procedure provides that 'when a Member changes political groups he shall retain, for the remainder of his two and a half year term of office, any seat he holds in the Bureau or the College of Quaestors'. Clearly, on the basis of this Rule, Mr Balfe is entitled to retain his seat in the College of Quaestors, even though it says nothing about changing political groups twice in the space of two months.
However, Mr President, Mr Balfe stood in the election as an Independent. I did not vote for him, but many Members of my Group did in the belief that, while he stood as an Independent, he was still committed to socialist principles. In view of his recent and unexpected conversion to the Conservative cause, could I ask Mr Balfe, through you, Mr President, whether it would not be more appropriate for him to do the decent thing - which would be to resign from the College of Quaestors and stand again as a British Conservative?
(Applause)
Mr President, on a point of order, can we assume from that intervention that all the other Members of the British Labour Delegation believe in socialist principles?
(Laughter and applause)
Mr President, on a point of order. I am always pleased when my fellow graduates from the London School of Economics get up to make clever speeches. I would point out that I am here in this group to assist Mr Blair, whose main allies in Europe, according to the Labour Party press, are Mr Aznar and Mr Berlusconi. I will be able to help Mr Blair far more from this group than I could from the other group!
And anybody who imagines that I have been putting forward socialist principles in the Socialist Group for the last two or three years has clearly not listened closely to the nuances of my position. I stood as an Independent and I am still an Independent - as everyone who has had to deal with me realises!
Mr President, on a point of order. I would like to respond to Mr Perry's challenge and confirm that all the Labour members in the European Parliament are committed to socialist principles!
Mr President, I would like to draw attention to a matter which is of direct relevance to this House, namely the situation of near anarchy that exists around the entrances to the Channel Tunnel at present at the freight depot. Since Saturday night, rail freight has been prevented completely from going through the tunnel.
This is a direct consequence of the activities of illegal migrants coming out of Sangatte. The tunnel was closed last Wednesday. It has been effectively put on quarter-time since November 2001. This is affecting jobs in the UK and elsewhere. It is affecting businesses. Nobody seems to care about what is happening here. The authorities in France are not doing anything; the Commission is not taking action. I have asked the Commission to address this situation. What about the single market and the free movement of goods between France and the United Kingdom? No-one seems to care. This is a matter which requires immediate attention.
We discussed this during the previous part-session. I will contact the Council and the Commission in light of your remarks here today.
. (DE) Mr President, I had announced my intention of attending the session on 20 March, in order to make a formal protest against this session, which had been arranged at short notice. When such a session was arranged in December following the Laeken Summit, we were told this was not a precedent but an exception because of Laeken's importance. Now I see that evidently such an additional plenary session is to be interpolated after every meeting of the Council. That, at any rate, is the impression I get, and I wish to protest against it, as I see in it a systematic dislocation of the rhythm of the sessions decided on by the plenary, with the Thursday afternoon programmes being eroded at the same time. First the debate after the matters of urgency was abolished, and then the vote after the matters of urgency as well. I see this as a systematic dislocation of the rhythm of the sessions and I ask that it be changed, or that it be clarified for the remainder of the year whether we now want to hold such a session after every summit, as then the remaining mini-plenaries in Brussels could be done away with and everything sorted out by being deferred to the week after the summit in question.
Mr Posselt, we can view the availability of Prime Minister Aznar after Barcelona as a problem or we can view it as a political opportunity. It is my belief that the Conference of Presidents clearly indicated a will to seize the political opportunity, to have a politicians' debate at the earliest available moment after Barcelona. Therefore we agreed that we would hold a special session on 20 March. I think that is sensible and I commend it to the House.
Mr President, on a point of order. Today's Spanish press widely reports the adoption last week of a memorial in the House of Representatives and Senate of the State of Idaho, in the United States. They unanimously approved a joint memorial which calls for peace in the Basque country. The Idaho legislature - and I quote: - "stands with the Basques in opposing all violence in the Basque Country and calling for the immediate convocation of a process [between the governments of Spain and France] to bring about lasting peace (...) this memorial expresses Idaho's support of the right of the Basques to self-determination."
Mr President, I am sorry to draw your attention back to more prosaic matters, but politics can also be affected by matters of organisation. I would point out that, for the first time, the September Parliamentary part-session is going to coincide with the Council of Europe meeting and, as a result, many of the Members have already been refused hotel accommodation. I would ask you, Mr President, to discuss the organisation of this part-session with your colleagues or else many Members will not be able to stay long enough in Strasbourg to follow the work and attend the sittings.
Thank you for that early and timely reminder of what a crowded space Strasbourg will be for the September part-session. We are assured by the city authorities that they will assist us in every way to minimise the inconvenience. But I suggest you follow the example of Mrs Napoletano and book early.
Mr President, at the weekend I was disastrously misquoted in a German newspaper. Had I really said the things that were printed, I would have made myself liable to prosecution. Checks have been made, and have established that the newspaper certainly did not act out of malice. The error is due to a circuitous chain of communication, which itself results from Parliament being walled off to an exaggerated degree. Mr Kuckelkorn wrote to you as long ago as 17 January to point out the problems brought in its train by Parliament's alleged need for security, which has been taken to the point of absurdity after 11 September, and he counselled common sense. With others of my fellow MEPs, I associated myself with this letter by signing it. To date we have received no reply. It may be that translating it is taking time. So, today, with the help of immediate interpreting, I ask you directly: When will we stop caging MEPs for their protection from their immediate surroundings and from the public?
I understand that the matter is currently before the College of Quaestors. I will look into it myself and either try to have an interim reply for you or the final substantive reply, as soon as that is possible.
Just to confirm, President, that it is on the agenda this week and we will no doubt communicate directly with Mrs Gebhardt.
Mr President, in this connection, I should like to point out that the College of Quaestors decides on these matters, and that these matters also have political implications. I find it disquieting, however, that the College of Quaestors is now largely made up of PPE-DE members.
Mr President, the College of Quaestors seeks to be neutral in terms of expressing political opinions and I can assure you that it will continue to be so.
Mr President, the slaughter unleashed by the Sharon government on the Palestinian people leaves no room whatsoever for optimism as to the outcome of this conflict. The purpose of Israel's escalating its attacks appears to be to overturn all previous agreements between Israel and Palestine and wipe out the Palestinian authority and its leader. Last week was the bloodiest since the second intifada began. The dead number over one hundred Palestinians and thirty-five Israelis.
The climax to the bloodshed came during the last twenty-four hours; Israel did not let up in its merciless attack from the air, sea and land, flattening the headquarters of Yasser Arafat. Palestine is on fire from one end to the other, blood is flowing and there is no end to the mourning.
We call for international protection for the Palestinian people, for the genocide to stop at once and for the UN resolutions and the agreements on creating an independent Palestinian state to be respected.
Mr President, I would like to point out that, just when we are going to debate and vote on the 'Women and fundamentalism' report by Mrs Izquierdo Rojo - and if we do nothing to prevent it - a thirty-year-old Nigerian woman, accused of adultery, will be put to death by stoning. On the 18th of this month - and I repeat, if we do nothing to prevent it - we will once again see barbaric television pictures of a person buried up to their waist and then stoned to death.
This is an unjust, discriminatory and savage way of applying the Sharia, the Islamic law. I would therefore ask you to address the appropriate representations, pressure and initiatives to the Nigerian government and the President of Nigeria in order to prevent this murder and safeguard the fundamental rights of Nigerian women.
I have already been in direct correspondence with the President of Nigeria about the most recent case and voiced Parliament's concern.
I rise as a member of the Mashrek Delegation, to mention to the House that since the last part-session there has been an announcement by His Majesty, the King of Bahrain, that the national parliament, which was suspended in 1975, will at last be reconvened later this year. I wonder if you, Mr President, would write to send fraternal greetings and to say that this Parliament looks forward to establishing direct contact with it at an appropriate time. Meanwhile, to share with colleagues another piece of news about that, I am sure that everyone would be delighted to hear that, in these very first elections in October, women will be entitled to stand for the first time.
Mr President, on behalf of my group, I would like to ask the Commission and the Council - and subsequently, Parliament - to issue an opinion at this part-session on a fact that has only recently been brought to our attention.
As you are no doubt aware, this weekend the New York Times revealed that the Pentagon has a secret plan to authorise the use of atomic weapons against an 'axis of evil', which has been considerably extended on this occasion to include countries such as China and Russia.
This constitutes one of the most unprecedented, irresponsible strategic about-turns since Hiroshima and Nagasaki, an almost inconceivable fact, which has, nonetheless, been confirmed by the American authorities. That is why we believe the European Union must react very firmly, at the required level, in response to this absolutely unacceptable shift by world's leading military power, the only country, in fact, that has ever dared to use nuclear weapons.
Mr President, I also read the American newspapers this week, particularly those published at the weekend. Ten thousand Cubans have demanded, in accordance with the Cuban constitution, a referendum on democracy in Cuba. This is a quite extraordinary piece of news that was not reported in Europe, but has been covered in the American press. I urge the President and the European Parliament to seize this opportunity, which demands our attention. I wonder how the Cuban government will respond to this, but I urge the President to encourage this initiative to bring an end to a forty-year dictatorship in Cuba by sending a telegram on behalf of the European Parliament.
Mr President, I should like to raise the same point as Mr Wurtz, that is, the new American programme to develop nuclear weapons, and to point out that this is not merely the next stage in the nuclear weapons competition, with incalculable consequences for mankind. The intention is to change the traditional perception of nuclear weapons, with the very real possibility of their being used in a first strike. Similarly, countries which have no nuclear weapons of their own are being threatened with nuclear attack and the Pentagon report even suggests that conventional weapon systems should be given a nuclear capability. Those who call themselves the guardians of civilisation are proving once again to be barbarians and the most dangerous terrorists of all.
If the nations of the world do not stop them in time, our planet may well cease to exist.
To those colleagues who have raised questions about US policy, I remind you that our debate on Wednesday morning with the Spanish Foreign Minister and President-in-Office of the Council, Mr Piqué I Camps, will deal with transatlantic relations and will, I am sure, raise our priority concerns in foreign policy.
The next item is the Commission statement on world governance, following the World Social Forum in Porto Alegre and the World Economic Forum in New York.
Mr President, thank you very much for inviting the Commission to present its views on the events in Porto Alegre and New York. I believe that this is also a good opportunity to explain the initiatives that the Commission has adopted on these issues in recent weeks.
As you know, the International Conference on Financing for Development in Monterrey will take place very soon, the Johannesburg World Summit on Sustainable Development will take place in September and we must define our position on both issues.
Much has been written about the apparent antagonism between the World Social Forum in Porto Alegre and the World Economic Forum in New York. In both cases, agents from different cultural and ideological origins and from different areas have met. There is no doubt that the World Economic Forum has provided a good platform for a well-founded and broad debate, without prejudices, on problems which are of urgent concern to the whole world.
However, some commentators have stated that the Porto Alegre meeting was more important than the one in New York. It has been argued that the world's real civil society was in attendance in Brazil and not in New York. I would not deny the participants in the World Economic Forum the right to be considered as part of civil society. But the fact is that the Social Forum was a significant meeting, an important event which political leaders must count on clearly from now on.
Nevertheless, I would reach the conclusion that not all the participants who met in Porto Alegre hold an anti-globalisation position. Rather I believe that they are also part of this phenomenon of globalisation, which has allowed non-governmental movements to have a global impact, thanks to the new technologies. It is another thing to criticise a capitalist model which could undermine social cohesion and deplete natural resources. In this respect, the views and concerns of Davos and of Porto Alegre are perhaps not so far apart.
To achieve a balance between economic and social process on a global level, and the preservation of our planet's resources, is a great responsibility and a difficult task which no person or country can manage alone. The solutions are difficult and complex. Easy solutions are sometimes popular, but they tend to ignore the secondary effects and the difficult choices and sacrifices which policies often imply. The complexity of the genuine solutions often leads to a lack of comprehension by social movements and also by political leaders. Therefore, we believe it is essential to carry out in-depth studies which clarify and properly explain the issues and communicate them in a clear way.
The Commission has tried to make an effort of this type by means of its report 'Response to the challenges of globalisation'. We avoid any type of prejudice and the study includes a series of proposed reforms of the international financial architecture, in accordance with the current world academic and political debate, and places it within the current perspective.
While accepting that globalisation has many other facets, including social and environmental aspects, the priority focus of the report is the international financial and monetary system and problems of development funding. In producing it, we began by analysing the evolution of the process of globalisation in the economic field and identifying some of the challenges relating to the financial and monetary system.
The report acknowledges the benefits of international economic integration, but also notes the existence of systemic deficiencies and the fact that poverty is still a significant problem. It confirms the need for greater and more effective official development aid.
The report recognises that many countries have achieved an increase in their per capita income and an improvement in the standards of living which would not have been achieved with a strategy of less integration. It also notes a considerable increase in direct foreign investment, an essential factor in increasing growth and therefore combating poverty.
The report examines various existing proposals on international taxes. In relation to the general use of these taxes as a potential source of development funding or public funds, we reach the conclusion that, while some of them would appear attractive in terms of short- and medium-term needs, there are not many alternatives to funding coming from national budgetary resources. This conclusion implies an adjustment of the priorities in accordance with budgetary availability.
Another interesting proposal is the introduction of the tax on monetary transactions. The report considers two perspectives: firstly, in relation to the so-called Tobin tax as an instrument for stabilising the currency markets, the analysis leads us to the conclusion that it is difficult to imagine that this tax would make a fundamental contribution to the stability of exchange rates. However, if we analyse it as an instrument for increasing the resources available for development funding, the Tobin tax may appear more attractive.
It is true that its implementation would be laborious, since it would require almost global coverage in order to minimise tax evasion and would require a solid international consensus. Even if it were possible to achieve that consensus on a political level, numerous technical problems would still arise, such as problems relating to the appropriate tax basis and collection mechanisms. These conclusions are very similar to the Resolution on the international monetary system adopted by the European Parliament last autumn.
Another important aspect of the report is the statement that for many developing countries, technical commercial assistance and the development of capacities are important in terms of their profiting from the growth opportunities resulting from trade.
Ladies and gentlemen, the European Union is well placed to play a leading role in strengthening sustainable global development. It is the world's largest donor of development aid, the world's largest trading partner and an important source of direct foreign investment. Furthermore, within the framework of its commitment to protect the environment, it is developing and promoting the use and distribution of technologies which respect the environment both inside and outside of Europe.
The European integration model has developed along the lines of strategies for mutual support for stable economic growth, social development and environmental protection.
On the basis of these achievements and in view of the forthcoming World Summit on Sustainable Development in Johannesburg, the Commission has directed the communication towards partnership for sustainable development. Its purpose is to point out the strategic components which will serve as a basis for a global deal in Johannesburg, with a view to ensuring that all partners, from both the north and the south, work together in favour of sustainable development. The communication highlights several key priorities and presents concrete proposals for action in the economic, social and environmental fields.
The Commission and the Member States have committed themselves to negotiating in a constructive spirit, within the framework of the WTO, in order to continue with the process of establishing a just and free-market commercial system, in accordance with the conclusions of the Doha Ministerial Conference. Our global objective is to increase the world's standard of living by means of the liberalisation and development of trade.
The Community actively promotes the participation of developing countries and, in particular, the least-developed countries, in the international commercial system. The 'Everything but arms' initiative is an important step in this direction, but it is not enough and we urge others to follow our example and to improve access to the market for the least-developed countries. We also adopt measures to support the efforts of the developing countries to integrate into the global commercial system and to profit from it. In accordance with the Doha development agenda, we also recommended that the Member States increase trade-related aid.
The European Union is also contributing to the international effort to strengthen the resistance of the international financial and monetary system and to reduce the opportunities for abuse relating to the funding of terrorism, money laundering and other illegal financial activities.
The Union will continue to focus its development policy on the essential objective of reducing poverty. It will allocate its resources accordingly and will ensure that European aid is used effectively. Genuine practical progress could be made in terms of the quality and effectiveness of aid if the rules regulating policies and the procedures were more harmonised, both on Community and Member States levels. However, without ignoring the need to increase efficiency, the Commission considers that there is inconsistency between the resources necessary to achieve the millennium development objectives and the agreed time limits and current available means.
Therefore, with a view to the success of the Conference on Financing for Development in Monterrey, the Commission has recommended that the Council increase the volume of Official Development Aid and we suggest that by 2006 all countries whose percentage of aid in relation to GNP is less than the European Union average of 0.33%, should have reached that level. If we achieve that objective, the European Union average would increase to practically 0.4%, which would become a new threshold for the Member States of the Union, which, with that increase, could make a significant contribution to the development objectives of this millennium. Furthermore, a strong commitment together with this gradual approach would consolidate the Union's position in the negotiation of a fruitful international distribution of the burden.
Finally, in relation to the global protection of the environment, the Commission proposes to implement an initiative in the field of sustainable water management. We have committed ourselves to putting pressure on our partners in order to achieve a restructuring of up to 50% of the global environment facility before April 2002 and in order to broaden its mandate. We are promoting the application of multilateral environmental agreements including the ratification of the Kyoto Protocol, which the Member States did at the beginning of this month. Speaking in general terms, I believe that, as industrialised countries, we do not have the right to demand that developing countries make more effort to protect the environment if we are not prepared to respect our own commitments.
Ladies and gentlemen, the construction of a sustainable future for the world requires the cooperation of all of us. However, real progress can only be made if the main partners commit themselves to playing a pivotal role and in this respect I am convinced that we, in the European Union, can and must play that fundamental role.
Mr President, one in five world citizens is denied access to clean drinking water, basic education and basic health care. The neo-liberal model has not provided any answers in these areas, nor has it made the world a safer, or more sustainable, place. We are now looking for an alternative, not as a blueprint, but as a line of thought and action, in order to give shape to our ideals of social justice and security for everyone.
Porto Alegre and the World Forum in New York were both venues where at least the sense of urgency and the necessity to act in a more socially responsible way were on the agenda. Porto Alegre appears to be more original, more up-to-the-minute and more creative, and also involves civil society. It could serve as a good model for Prime Minister Aznar to promote social dialogue within Europe, which is what Belgium did.
We, as Socialists, are convinced that globalisation offers enormous scope for poor countries and excluded groups to gain access and to combat social exclusion. Free trade should then, though, be coupled with rules and with supervision - by regional competition authorities - of concentrations of power that have grown far too big. Protecting and supporting weaker regions and drastically opening up richer markets to developing countries fit in well within this framework of rules. What does not, however, fit in well is protecting the strongest by introducing a network of social supervision of transnational businesses, although such a network would in itself be a good idea. Neither is there any room for unilateral action by transnational businesses or superpowers such as the United States or for a unilateral focus on a new arms race at the expense of public provisions including education and health care. Failure to honour the pledge to halve poverty by 2015 does not fit into this framework either.
However, this framework does offer room for fair trade with rules, democratic supervision of the global rules and social and good behaviour of transnational businesses. It has room for respect for human values and societies in preference to commercial interests. It allows for a modern and open world, and interest in, and respect for, each other's differences on the basis of a common, recognised rule of law. This rule of law comprises the right to an opportunity to shape one's own life.
I should now like to return to the subject of Monterrey and the Spanish Presidency's failure to translate the specific agreements of our Ministers for Development and Cooperation last week into an agreement to take practical steps towards achieving a contribution of 0.7% of GNP. It is not acceptable that we should first act as a satellite to the United States, which puts money and its own values first, before closing the poverty gap. We want broad-based security, worldwide, and demand that the pledge to ensure that by 2015 all boys and girls can attend school while being healthy and well-fed, be honoured. We, as Socialists, demand in the European Parliament that the Spanish Presidency honour this pledge. This is our contribution to world peace, and this is how we want to translate the lessons of Porto Alegre and New York in this world into a new role for Europe.
Six months on from the tragic events of 11 September, now must be the time to reassert the need for effective global governance. While I welcome the Commissioner's statement, I regret the fact that the Commission's work has not been more balanced - recognising, for example, that there is a dark side to globalisation, too - and has not been more ambitious. Why did the Commission not take up Mr Verhofstadt's suggestion that we should have a G8 not based on wealth and composed of the richest nations, but based on population and composed of the world's major regional bodies, thereby involving the African Union, Mercosur, the South Asian Area of Regional Cooperation (SAARC) and so on?
Globalism has led to a world of interconnected communities. Technology and language learning have transformed our ability to communicate. Trade and investment have changed our economic perspectives and vastly increased our wealth. Travel has opened up new horizons and new opportunities for human contact. And yet all this has not come without a cost, because criminals have organised themselves into global networks; humankind's damage to our natural environment threatens the future viability of life on our planet; and powerlessness and alienation are restricting opportunities for far too many to develop their own abilities and to improve the lot of themselves and their families. History, Mr President, suggests that if the world were truly a global village, many more would be shocked by the misery of the poor. Of 6 billion human beings, half are living on less than EUR 2 per day and 800 million are going to sleep hungry every night.
I say, therefore, to our friends on the Right that yes, the market economy, if intelligently regulated, is the most powerful instrument known to mankind to lift people out of poverty. That we have not yet learned to use it properly, however, is shown by financial crises, by environmental degradation and by the continued spread of preventable disease. Moreover, our failure to reach 0.7% of GDP in development aid is depriving the poor of EUR 100 billion per annum.
I say to the Left that we need to reform our trade policies because aid and debt relief for developing countries without access to our markets can be nothing more than a palliative.
To the Greens I would say that access to scientific progress is also important. It is the key to better nutrition, to improved health and life expectancy and to rising living standards. We must not starve the developing world of the benefits of innovation.
The challenge to humankind is to establish effective instruments of international government. The United Nations, the international financial institutions, NATO, etc. have not succeeded as much as they should. Yet, in the European Union we may have a model for wider global governance. We need from our current leaders vision and commitment such as that shown by the founders of the Union. It involves the self-confidence to engage with the world economic forum, the world social forum and others and the self-confidence to say to our friends in the United States that their legitimate sense of vulnerability after 11 September should not lead them in a unilateralist direction - whether in matters relating to military or economic security, the environment or fighting crime. Global problems require global solutions.
Mr President, the title of the World Economic Forum in Davos/New York was 'Leadership in difficult times', and that of the World Social Forum in Porto Alegre was 'Another world is possible'. People said that the former was a forum for a ruling class with no mandate, a sort of shadow cabinet for the globalised economy, and that Porto Alegre was nothing more, indeed, than a colourful, inconclusive jamboree.
I, however, feel that, this year, some small degree of rapprochement was achieved. The world's leaders felt less sure of themselves and included subjects such as debt, poverty and sustainable development in their debates. The 51 000 people who took part in the Porto Alegre forum want to do more than just protest and are drawing up proposals in an attempt to influence decisions. This rapprochement, this loss of confidence in one-dimensional, pre-established solutions - and I would like to say here to Mr Watson that we Greens are not blinkered but are in favour of innovation - should be a major opportunity for an initiative from the European Parliament and the European Union in general.
We are the only supranational directly elected legislative house in existence. The European Union is the only example of potentially innovative governance. Well then, the European Union must address both the 51 000 Porto Alegre protesters and the exclusive Davos club. As a Union, we must take an innovative, non-conformist approach to at least three issues. The first is the issue of sustainable development. The Johannesburg Summit is approaching: we are not satisfied with the initiatives the Commission is pursuing in this regard and we are concerned by the fact that sustainable development will not be discussed at all at Barcelona, or only very indirectly.
The second is the age-old, pitiful question of development aid. It is very sad that we will not be going to Monterrey with a unified European Union position, and we are concerned - and displeased - by the failure to improve on the probable 0.4% of GDP in development aid. That is not the way to consolidate global governance.
The third and final question is democracy. We know that there are entire States which are controlled by multinationals and that politics is yielding increasingly to pressure from the business world, and the Bush Administration is a daily testimony to this. As Europeans, how can we find another way? I believe it is our duty to do so.
Mr President, I welcome this debate because I believe that Porto Alegre requires a firm response from the European Union.
First of all, many people attending the world forum expect the European Union to cut its ties with the ultra-liberal model that provides a structure for the current form of globalisation. At the same time, however, Mr Aznar, in his capacity as President-in-Office of the Council, summed up his profession of faith for Europe in three meaningful words, which are - and I quote - 'liberalisation, privatisation and competition'.
We are still a long way from the requirement of sustainable development, from the requirement of promoting human abilities, in both the north and the south. Clearly, a consensus reached by the Fifteen to this effect at the forthcoming Barcelona Summit would constitute the most negative signal that the European Union could give to those I call 'the people of Porto Alegre'.
We can obviously disregard them and prefer to believe, like the President of Sun Micro Systems at the World Economic Forum in New York, that globalisation is a good thing and that nothing needs to be changed. I doubt, however, that he will be proved correct over time.
Every era has provided such examples of short-sighted policies pursued by the ruling classes, who are too convinced of their beliefs and interests to allow a rebellious division to emerge that challenges its dogmas and status.
We are all familiar with the episode in history where Louis XVI, King of France, wrote 'nothing to report' in his personal diary on the page dated 14 July 1789. I hope that the European Union will demonstrate rather more insight.
Porto Alegre is also focusing the European Union's attention on its responsibilities, in the face of the heightened and dangerous unilateralism of America under President George W. Bush. We cannot, firstly, expect the whole world to express its solidarity when one falls victim to a savage act of violence, and then, secondly, act according to one's own agenda, and disregard every rule, principle and scruple.
In a globalised world, the more powerful one is, the more responsibilities one has towards others and towards the planet. Ignore these responsibilities and globalisation becomes a minefield. I believe that the European Union's primary duty is, in fact, to combat this very real danger.
Yet, when it comes to its relations with the United States, one often has the impression that Europe is scared of its own shadow. For instance, on 8 February 2002 in Casares, the Fifteen had only just declared their clear position on the situation in the Middle East, when its major allies in Washington pathetically changed their stance a mere two weeks later.
We must deal with this in a mature fashion; in other words, act independently and responsibly. This is what some of those who are legitimately challenging a predatory and inhuman system still expect of Europe.
This year, at last, Porto Alegre firmly expressed a third demand which, despite the fact that its primary target is a military superpower, also concerns the European Union and its Member States. We cannot allow war to once again become a way to solve the world's problems. We do not always know how war begins to become a part of everyday life, but we all know what it can lead to.
From this point of view, I refer to what I said at the opening of today's sitting on the incredible revelation in the New York Times regarding the existence of a secret plan at the Pentagon to authorise the use of atomic weapons. This extremely serious strategic about-turn goes hand-in-hand with the already exaggerated increase of the US military budget, an increase equivalent to the total amount of official development assistance of all the OECD countries.
Mr President, Europe must respond, not by attempting to imitate the model, but by working openly with its fellow citizens on bringing to life the now emblematic slogan of Porto Alegre: 'another world is possible'.
Mr President, ladies and gentlemen, I feel that Porto Alegre and the initiatives which preceded it have revealed only the tip of an iceberg. It is a very complex subject which it would be impossible to analyse here, but I would like to focus on what is, in my opinion, the most interesting aspect.
I feel that, after the collapse of the socialist model in Eastern Europe, we are witnessing the beginning of another collapse, the collapse of unbridled neo-capitalism - which does not take account of the new factors troubling modern society. The initiatives of the Porto Alegre protesters do not, indeed, take the same approach as certain - nonetheless useful - initiatives being pursued by the Commission: rather, they are essentially opposed to a vision of life which does not take account of the fact that these two models - both relics from the nineteenth century - have become obsolete and failed and that our Europe, our world, must now search for a third way which does take certain factors into account. Nowadays, technology leads to unemployment, whereas once upon a time it created employment. Nowadays, we research ways of making life easier for certain neo-capitalist classes, for example by liberalising energy, but we do not study how to resolve the problems of the southern hemisphere.
Now, the axis of history has shifted, and after 50 years of war between east and west, we are currently experiencing a world crisis revolving around north-south relations. Therefore, if we are to take heed of the message of the Porto Alegre protesters, we must restore the dreams, values and points of reference to Europe, and, above all, we must endow it once again with an awareness of how complex our society is and the ability to find the most modern solution, the most modern way forward for our society between two models which are both limited and inappropriate.
Mr President, Commissioner, for several hundred million people, the world is still a very unpleasant place to be, full of woe, hunger and unspeakable suffering. Without the globalisation of the past 20 years, the exponential increase in the movement of people and capital for commercial purposes, it would have been an even worse place to live. One billion two hundred thousand people live below the poverty threshold - which, I would point out, is a mere USD 1 a day - and I feel that this is the matter weighing on the civil and political consciences of all of us here, and it is right that it should.
Development aid has been mentioned, and that is all well and good. A dollar a day is what a cow lives on in Europe: I repeat, every cow in Europe receives one dollar a day.
Well then, provided that the aid has a greater effect than it has done in the past, I feel that it is right to discuss increasing the contributions of the individual wealthy States to 0.7% of GDP for aid. However, in my opinion, there is something else we must do first, and that is to open up our borders to goods from the poorest countries. Commissioner, you mentioned the 'Everything but arms' initiative, and rightly so. I would remind you and all the Members, however, that, for products such as rice and bananas - to put it plainly - the barriers will not be removed until 2004 and 2009 respectively. I would point out that, at Doha, the United States and Europe decreed in the WTO that the barriers should not be removed for two sectors which are fundamental for the developing countries: textiles and agriculture. These are precisely the sectors that are in need of liberalisation. I understand what Mr Watson is saying: as I see it, we should avoid a one-dimensional solution or solutions, but I do feel, nevertheless, that there is so much to do in terms of liberalising trade to help the poorest countries that it may well be there that we should focus our efforts initially.
In 2000, Sub-Saharan Africa received EUR 14 billion of aid from those same countries whose customs duties cost those countries, those communities and those people EUR 20 billion of trade opportunities. In my opinion, that is the initial action Europe should take, and it must take it even before increasing development aid.
Commissioner, you mentioned Tobin tax. I am glad to say that, as you are quite aware, Tobin tax is impossible to implement and, even if this were not so, we must not forget that trade is stimulated by lowering tariffs, not raising them, and that capital investments in developing countries increase when taxes are removed, not when additional taxes are applied. These countries need fresh investment, just as they need legal infrastructures, the legal infrastructures of the rule of law; this was pointed out in an excellent book by Hernando De Soto, a South American economist who explains that the greatest problem of the poor and developing countries is that their assets are dead capital: capital which is prevented by the absence of the rule of law from being used for the welfare of the people, economic growth, development or, where desired, redistribution of wealth.
Mr President, Commissioner, I believe that Europe must find solutions to these issues, not shift the debate away from them.
Mr President, Commissioner, ladies and gentlemen, Fidel Castro said that opposing globalisation is akin to questioning the force of gravity - both are futile. Globalisation is certainly the direction that history is moving in. In an increasingly interdependent world, we can do nothing but support this development which is the only thing that will eventually enable us to create a fairer world, a world where there is more solidarity, a less dangerous world. The problem is that globalisation in its current form can not bring this about. It is asymmetric, limited to a few rare sectors, such as transport, communication and finance and in fact only concerns the OECD countries plus a dozen more or less developing countries, whereas the majority of third world countries remain under-developed.
Two-thirds of world trade is carried out between the countries of the 'triad', which also absorb the majority of direct foreign investments. The remainder goes to a few large countries, such as China, India, Brazil and sometimes a few others. The majority of the 190 countries of the world are not party to either world trade or international investments. The multinationals are, in fact, not interested in the great majority of developing countries and are particularly disinterested in the least developed countries. However, their integration in the world economy requires, by necessity, more investment and the transfer of technology to allow endogenous development. Such endogenous development sometimes demands protection for emerging industries or services. All the developed countries have experienced periods of protectionism, although protectionism is, in the long run, detrimental to development. The opening up of markets of developing countries and their integration into a truly global economy must be carried out in a strictly ordered manner. First of all, we need internal consolidation in each country, followed by a gradual opening up to the global market.
Globalisation, liberalisation and deregulation are not synonymous. Liberalisation calls for new rules - and I agree with Mr Watson on this point - it calls for better rules, particularly for international financial fluctuations. During the second half of the twentieth century, world manufacturing increased six-fold and global trade increased twenty-fold, showing that international trade is necessary for development.
Mr President, I see that I am running out of time. I would like to end by emphasising the world's main concern, namely that of finding a solution to the problem of third world debt. If we do not find a solution for this persistent problem, we will never achieve sustainable development.
Mr President, Commissioner, the situation highlighted by the World Social Forum in Porto Alegre, in a country as extraordinary as Brazil, has contributed to undermining a determinist concept of globalisation - the ultraliberal capitalist concept - in which the will of individuals and of peoples, as expressed by the political, social and democratic institutions, is submitted and subordinated to a supposed rationality which, in practice, tends to widen the gulf between the rich and the poor and between opulence and poverty. It is we Europeans who should be concerned about this new reality, and we cannot play down the social demonstrations that express this concern, which, disgracefully, Mr Aznar has just done with regard to the demonstration that is due to take place this week in Barcelona.
The countries of the Union already form the greatest economic power in the world, but on its path to becoming a universal political body, the Union must not express its economic power by dominating the sectarian and blind ultraliberal market or by simply imitating the military hegemony of the United States, and these are temptations into which some European Prime Ministers are falling. What we should be doing instead is defending the values and the social and democratic achievements that form the best part of our history, and we should maintain a presence in the world as a factor for peace and for progress, in an action which, as Commissioner Solbes knows, must be a great deal more ambitious than the action presented today by the Commission. We must put forward a concept of global relations that inspires the forthcoming constitution of the European Union.
Mr President, the second world forum at Porto Alegre revealed the peaceful nature, first and foremost, of this movement, and its political nature. I would remind many of the Members that, in the 1970s, the feminist movement used to be described as a social jamboree whereas it was actually highly political in nature. One of the striking things about this movement is precisely the involvement of many women and young people.
Secondly, I feel that there is cause for concern in the fact that, after the initial reactions to 11 September, American politicians seem to be light-years away from that heightened state of general awareness that had appeared to make them more open to the world in respect of a number of issues such as the environment, Kyoto, food safety, trade, arms issues and also the form of action to be taken to fight terrorism, which has proved to be chiefly military. I feel that we must convince American society, and American politicians too, that this line will not get them anywhere: that is Europe's mission. Apart from anything else, it is surprising that no United States congressman attended the forum. We must persuade them to be more open.
Thirdly, I feel that Commissioner Solbes is right to say that the 'Everything but arms' initiative is not enough and I believe there is another question to be raised, in addition to that of the opening up of trade. We cannot continue to be so racist in our treatment of these countries. We must start to take into consideration the fact that agriculture is more than just an export for them too: it is part of their market, their environment and their way of living and provides their food. I do not think we will get very far if we do not change our approach. Europe has the potential to do a great deal, but those Members may be right who say that it needs to carry out a considerable amount of self-analysis: not only in terms of what it fails to give as regards development aid, but what it fails to give by refusing to change its policies too.
Commissioner, in the same vein as my fellow Members, I would like to draw some comparisons between New York and Porto Alegre. At the same time as a weak and unimaginative summit was being held in New York, attended by financiers and decision-makers, the so-called winners, in short, all kinds of wealthy people, three lively forums were being held, for the second time, in Porto Alegre which was the true alternative to Davos. The three forums were attended by people from towns, from civil society and by parliamentarians, who cast a critical eye over the whole world. And this is how - and I sympathise with my colleague from the Liberal party, as the Greens are very happy to do this - the inventiveness of future governance is being created.
On the one hand, therefore, everyone in New York was shedding crocodile tears over the attacks of 11 September, not so much because of the unfortunate people who lost their lives but because of the resultant economic downturn. On the other hand, in Brazil, everyone was genuinely turning their attention to the real risks of terrorism and the poverty-stricken situation of poor countries to try to find helpful solutions.
If I have to mention some of the highlights, ladies and gentlemen, I would choose a debt tribunal, which is lending support throughout the crisis in Argentina, which outlined the extent of the devastating effects caused by the structural adjustment policies and the burden of debt. This is a subject to which Europe should give greater attention. Europe must assist the countries of the South in making their voice heard at the UN, so that the interests of debt-ravaged countries are finally taken into account, and not simply the interests of the creditor countries.
We are still waiting for the European Union to unilaterally abolish the debts of the countries of the south. This would be a strong signal, which would be meaningful. Commissioner, I believe that you could send this signal. Most importantly, I attended the parliamentary forum for the second year running and was pleased to see that many Members of the European Parliament had travelled to Porto Alegre to build up this global network of parliamentarians who support social movements.
The more of us who gather from different political and geographical backgrounds, the better we can convey the message of the people; the more of us who already have the legitimate right to universal suffrage, the easier we can influence governments that are all too often more concerned about taking up a seat at a New York-style Davos Summit than about understanding the legitimate ideas of the world's population.
Rest assured, then, that we returned inspired by our discussions and by the contacts we made at the social forum. We shall therefore continue to press the Commission and the Council on challenging subjects such as the feasibility of the Tobin-style tax, the overwhelming responsibilities of the rich countries in the area of climate change, the right of the Palestinian and the Israeli people to live in freedom and in dignity, the right of everyone to a basic aspect of safety, food safety, which is the right to sufficient food and to have access to drinking water.
Mr President, I think that, at Porto Alegre, we witnessed the emergence of a global civil society that had already begun to express its views in Seattle and on other occasions. It is essentially a civil society that is challenging current forms of globalisation and the forces that dominate it. I do not believe, however, that we can describe the majority in this movement as anti-globalisation. Quite the opposite. This is a movement that aspires to a different kind of globalisation, which is beginning to create a globalisation of solidarity and which is calling for a globalisation of rights.
Secondly, this movement is diverse and, as previous speakers have said, we can make ironic comments as to its diversity, as we have done with other social movements. Ultimately, however, it is diverse because society throughout the world is diverse and this may be exactly why it is interesting in comparison to Davos, where one has the impression that the approaches taken are somewhat unilateral. It is diverse, but it increasingly expresses a convergence of views which are taking shape in the form of a number of common aspirations. These include an environmental aspiration versus the risk of the blind destruction of natural resources, the biosphere, biodiversity; an aspiration for north-south solidarity versus growing inequality in development; a social aspiration when faced with the submission of all economic and social life to a solely market-driven and financial logic, as well as an aspiration for democracy and transparency towards international institutions which play an increasingly important role in global affairs. Europe must lend support to this emerging civil society, to this movement, in order to put forward its ideas.
After the events of 11 September, we were told that nothing would ever be the same again. And we thought that the belief would take hold that we should use the same energy and the same force to combat unbalanced development in today's world that we used to combat the terrorist groups.
Unfortunately, as you have said, many industrialised countries, including some Members of the European Union, will arrive in Monterey empty-handed - full of promises to finally respect their commitments - but without any new instruments. That is why I believe that we must look carefully at the new proposals.
Let us take, for example, the taxation of international financial transactions. Professor Span of Frankfurt University, a former IMF consultant, has presented a study to the German government. I think that the committee which examined it should consider the possibilities which, according to this expert, would enable us to organise redistribution from a Tobin-type tax, which would make it possible to begin to finance access, throughout the world, to global state assets, the right to water, the right to clean energy for all, the right to education, the right to a future. I think that we should encourage the idea of global cohesion funds, as we do within the Union when we welcome countries lagging behind in their development. We do not simply tell them to participate in a larger market. We tell them to participate in a common undertaking. The vision of competition alone cannot prevail. There must also be the vision of 'living together', of solidarity between rich regions and poorer regions, and of access for everyone to a number of fundamental rights.
This is what the European Union should be promoting, as well as a multi-polar world. We should help Mercosur to be a democratic entity and more independent of the United States, and establish this regulation for citizens in view of the risks of the abolition of civil societies crushed by sheer market forces.
Mr President, although we held a very interesting debate, it was still somewhat one-sided, to my mind. Reference was made repeatedly to both New York and Porto Alegre. In my opinion, both forums are one-sided. If you only had ears for what was said at New York, then too much attention would go to the Enrons of this world, to the detriment of the poor. If, on the other hand, you were to focus on what has been said at Porto Alegre, the economy would soon grind to a halt, for people would then forget to conduct business and that not everything can be solved with Tobin Taxes and magic potions of this kind. That is simply impossible. The majority in this House has therefore repeatedly rejected the Tobin Taxes. This is why we are pleased with the Commission's conclusions on this score.
So are there no problems at all? There are, but we should not overlook the fact that governance in the countries themselves forms one of the crucial problems. At the moment, we have two examples to illustrate this. One is Afghanistan, where we noticed that the Taliban did not particularly contribute to the development of that country, or their environment. But in Zimbabwe, where elections are currently being held, Mr Mugabe does not contribute to the development of his country either. It is, of course, impossible to expect the international community to rectify the errors of the Taliban and Mugabe overnight. That is a big problem. Unfortunately, the majority of the leaders in this world are still dictators or quasi-dictators, and it saddens me that this is sometimes overlooked.
If, therefore, local government fails to deliver the goods, if the rule of law in a specific country is not respected, then it is simply impossible to expect economic development. This is absolutely out of the question, and anyone who thinks differently believes in fairy tales, in my view. In this connection, quite a few fairy tales have been told here, not by everyone, of course, but by quite a few. Well, if you accept that, then you can also appreciate the restrictions that are simply inherent in international governance.
National governance must be in order, including our own national governance and our European governance. This is why so much is riding on Barcelona. If we achieve good results there, we will enhance our contribution. This does not mean that things will automatically improve globally, but it does mean that we can, at any rate, make our contribution. It is in this light that we should see this, and miracle remedies such as the Tobin Tax would not be effective, because we would then be automatically funding the Mugabes of this world, which would be totally unacceptable and a waste of taxpayers' money.
Mr President, I would like to thank all the speakers this afternoon for their contributions. I will try to make a few comments, which must be general, on the various contributions which have been made today because we cannot go into more detail given the time available.
Firstly, I think we all agree that the current model we are following is creating a drift towards totally unacceptable unilateral models. We must insist on this point. Globalisation has rules which absolutely must be respected; otherwise, any globalisation process is obviously doomed to failure, and unilateral movements will have serious problems promoting the advantages of globalisation.
Secondly, the process of globalisation - I think we all agree - has brought benefits to economic development; the problem is that it also has drawbacks and consequently our work does not consist - or should not consist - of attacking globalisation, but of attacking a certain model of globalisation or the negative aspects of a certain model of globalisation.
When the Commission analysed these issues - which is the reason why I have jointly presented its three reports - it reached the conclusion that the concept of globalisation must include, as a minimum, the elements which relate to the existence of an international financial system which works efficiently, development aid systems and the elements relating to the environment and sustainable development.
Having heard your comments, I am going to refer to each of these issues: firstly, development aid. We all agree that we should concentrate on the fight against poverty as a fundamental element of development aid and that the problem of development aid is not only a problem of quantity but also of quality. In this respect, I am completely in favour of the ideas for improving governance in some of these countries, which is a key element in improving the functioning of that development aid.
Nevertheless, improving the quality of development aid must not lead us to forget its quantity, and we must acknowledge that it is still insufficient. It is true that we may run the risk of the Commission's relatively pragmatic proposal of reaching a minimum of 0.33% for the countries of the Union by 2006 not being accepted. In any event, other third countries do not accept this proposal.
We are forgetting an issue which is fundamental to the whole process of future development: capital investment. Direct investments are playing a fundamental role in the whole process of development, and elements such as governance play a key and fundamental role in it, as do - as some of you have said - all the elements relating to better transfers of technology and any other element which allows for more appropriate development in these countries.
I would like to make a very specific comment on debt: it is true that the European Union has made a fundamental effort in relation to the cancelling of ACP countries' debts. At the moment, the Union's contribution has been greater than EUR 1 000 million and therefore the initial objective is heading in the right direction.
Is this sufficient? Possibly not. We probably have to consider more ambitious elements. In our report on globalisation we consider what are the possible systems for finding more resources with a view to dealing with the development processes. I absolutely agree with those people who have said that the solutions must not be simplistic. Unfortunately, we have not found any one single solution which would solve all the problems.
The Commission believes that, on the aspects relating to globalisation, support for development and the environment, we must move ahead together and at the same time, without forgetting one fundamental approach: the one stemming from the Doha commitments. Trade plays a fundamental role, as does the transfer of investments, in development aid, and it must be carried out in a more equitable way in the future. For the negotiation stemming from Doha it is not only essential to defend our points of view as the European Union, but the developing countries must also defend theirs.
Therefore, as well as the 'Everything but arms' initiative, the Commission has proposed technical aid initiatives for these countries, so that they can better defend their interests and ultimately achieve a fairer system.
All the elements combined will allow us to improve, but in a few years time we will continue to discuss the necessary challenges of globalisation. We must implement an approach which leads towards a fairer society, although that is a long-term objective.
Thank you, Commissioner.
The debate is closed.
The next item is the debate on the report (A5-0051/2002) by Mr Andreasen, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on a new framework for cooperation on activities concerning the information and communication policy of the European Union.
Mr President, the European Union faces great challenges over the next few years, challenges which all demand greater involvement on the part of the public. With a view to enhancing knowledge and understanding of what the EU really stands for and what it does, the EU must therefore develop a new information and communication strategy for its citizens. The objective of such a policy must be to see information and communication from the citizen's point of view and, in this connection, two factors must be taken into consideration. Firstly, people do not, in general, distinguish between the institutions of the EU: the Council, the Commission and Parliament. Instead, they see everything in terms of Brussels. Secondly, people want to receive their information from the sources closest to them, including those that are physically closest. Therefore, the key messages in this report are those relating to coordination and decentralisation.
What is required is coordination between the institutions where information to citizens and communication with citizens is concerned, together with the highest possible degree of decentralisation in all information and communication activities of the European institutions. It is very gratifying that the Commission and Parliament have resumed and strengthened their cooperation in the Interinstitutional Group on Information and, when the group meets tomorrow, we can also feel very pleased that the Council is participating for the first time in this important coordination of the work.
When it comes to decentralisation, it is important that the Member States participate more actively in the work. Decentralisation means that the tasks of providing information are delegated to the representations in the Member States, together with the responsibility for these and the necessary financial resources. In this way, the tasks are carried out as close to the people as possible and in the manner required by the people in the particular country, region or local community. At present, far too much information about the EU is provided in too general a form with, for example, the same brochure being translated into 11 languages. However, people in Lapland and Sicily may not necessarily have the same requirements, in terms either of the content of the information or in the way they receive it.
Coordination is understood as overall high-level planning, that is to say at the level of the Interinstitutional Group on Information. In the report, the European Parliament asks that the Commission draw up an annual report on activities as a whole - including those that take place in the respective Directorates-General, for there is apparently no one who has an overview of what happens there.
This report concerns the frameworks for information and communication. In a few months' time, the Commission will be producing another statement on the content. Where the frameworks, or tools, are concerned, we know that more than 60% of people want to receive their information from the television. We must therefore consider whether we should create a European Union TV channel dealing with European Union politics. The 'C-SPAN' model from the United States, 'BBC Parliament' in Britain and the German parliamentary channel, 'Phoenix', as well as DK4 in Denmark are various models that can be considered at European Union level. The Commission and Parliament have combined in setting up a service called 'Europe Direct', through which people can very quickly obtain answers via the Internet or over the telephone about where they should apply in order to obtain the information they require. This is a service that has already been very well received by the people of Europe. It is a splendid initiative.
When we turn to the content of this policy, we must also proceed on the basis of what people want, and what they want is information about those matters close to their everyday lives, such as food safety, employment, the environment, traffic, human genetics and so on. We must be very careful about preventing any propaganda from the institutions of the European Union. Information must be as reliable, unbiased and pluralist as possible, and those who provide it must be accountable. Where pluralism is concerned, people could, of course, be made aware of points of view other than those of the institutions by means of Internet links from European institution web sites to the web sites of Eurosceptics, NGOs and others.
It will cost money to turn this report into a reality. We would ask the Commission how much. On the other hand, the task is enormously important for democracy and, at present, the information budget in the EU is approximately a quarter of a euro per person per year. It is a small amount, given the task concerned, especially in comparison with the amounts spent in the Member States on information provided by national and local authorities.
I have many people to thank for assisting in the preparation of this report: officials of the Commission, Parliament and the Council, many experts and a large number of NGOs but, first and foremost of course, my colleagues in the Interinstitutional Group on Information and in the Committee on Culture, Youth, Education, the Media and Sport. Many thanks.
. (DE) Mr President, Commissioner, ladies and gentlemen, the Committee on Budgets has for some years been closely following the Commission's public relations, and I think that it has succeeded, by means of various instruments that budgetary law, thank God, puts at our disposal, in making a distinct improvement in the information policy of the Commission and of all the European institutions. This shows us on the Committee on Budgets that we are, on the whole, definitely on the right road as far as the Commission's information policy is concerned.
At the same time, though, we also have to strike a critical balance. Looking at the great need for public information occasioned by the introduction of the euro, being aware also of how much money the European Union made available for this purpose, and, still repeatedly reading surveys that show that many citizens feel themselves to be badly or inadequately informed or not informed at all, questions have to be asked about the effectiveness of our information policies. We will have a great common task on our hands in the coming months and years. We on the Committee on Budgets will also be very closely monitoring the process of accustoming the public to the fact that this European Union of ours is going to grow, that it will have more members, and that we will have new challenges to face together. Hence the request by the Committee on Budgets - and I know that Mr Andreasen and the Committee on Culture, Youth, Education, the Media and Sport will not let us down - that it is together that we should press on with this change in strategy that we began together many years ago, so that the European Union's information policy may do what it claims to do and satisfy the public demand for objective information about current problems and developments in Europe. Everything else, I think, can adequately be dealt with via Parliament's groups and individual Members. They, too, can safeguard Europe's diversity; I do not believe that to be a task for the Commission.
Mr President, first of all, I start from the premise that information equals power; and, quite frankly, we need to empower our citizens. Let me also congratulate Mr Andreasen on an excellent and innovative report, looking at the problems, but, I believe, bringing fresh and new solutions. May I thank him for his support and may I also thank the LIBE Committee for its support for my opinion which it voted upon and adopted unanimously. It is a sad reflection for me that I did not gain that same support from my own Group within the Culture Committee, for various reasons which I hope will become obvious at some point in the debate.
Let me turn to Mr Andreasen's report. The implementation of existing policies and future development of the European Union needs to be based on active and informed participation of its citizens. I particularly welcome moves to coordinate the information activities of the institutions and as far as possible provide information in a one-stop shop so that it is not necessary for citizens to understand the institutional structure of the Union in order to obtain the information they require.
Another key aspect of information policy of the EU institutions is access to documents, and as I repeatedly noted in connection with the adoption of Regulation No 1049/2001 on public access to documents of the institutions, documents - and I stress this - cannot be separated from the information contained in them. It therefore follows that the information and communication policy of the institutions should be coordinated with the activities for the implementation of the aforementioned Regulation. It is therefore sad that we fail to grasp the political opportunity to have the interinstitutional group on information which is responsible for cooperation on information activities working and taking on board the activities in Article 15 of Regulation 1049/2001. I hope we will revisit this and take this wonderful opportunity to combine the information policies, transparency and access to documents.
Mr President, the PPE-DE Group is in full agreement with the rapporteur, Mr Andreasen, on what we regard as an excellent report. The communication from the Commission calls for cooperation, and that is the key word: there has to be cooperation in communication. We will be proposing a very slight amendment suggesting that the Committee of the Regions and the Economic and Social Committee should be allowed to sit as observers on the proposed institutional group.
We all know the present dire state of citizens' knowledge about the organisation and policies of the EU. Eurobarometer showed that only 6% of EU citizens thought they knew a lot about the EU. 83% said that they know a little, or even very little. This influences the low and declining turnout in European Parliament elections - down to 49% at the last election. That is a problem for democracies all over the world, and not least the United States of America, but it is a real problem for the EU as well.
When the people of Ireland rejected the Treaty of Nice in the recent referendum, the most telling slogan was: "If you don't know, vote no". That was precisely what the people did. I would be the first to admit that my own country, the United Kingdom, is probably one of the worst examples. According to Eurobarometer again, we are bottom of the list in terms of knowledge, but not surprisingly top of the list in having reservations and objections to the EU.
Mr Andreasen is absolutely right to say that the EU must concentrate on factual information. Diverse and balanced information must be free of propaganda; but the people of all countries are crying out for information and explanation of what the EU is doing. According to Eurobarometer 66%, that is two out of every three European citizens, want more information. That has to be within proper cost constraints but again, as has already been said, at present we are spending just 25 cents per annum - for English ears, that is 15 pence per citizen per year. Citizens will also judge us more by what we do than what we say. This report calls on the Council of Ministers to be more open in its decision process. Its secrecy does a profound disservice to Europe.
We in Parliament need to ask ourselves whether we are getting value for money. We are always delighted to see visitors in this Parliament, but 43% of our budget goes on the Visitors Service. Are we really getting value for money? We certainly need to target the media and information formers. We need to be more positive about Euronews. We should also not neglect radio as a good way of getting information. IT is properly addressed in the report.
All I would say is that the EU has created a stable and prosperous continent. Half of Europe is queuing up to join the EU and yet 48% of present citizens wonder whether it is a good thing. This report is not before time. It must not be allowed to gather dust.
Mr President, I would like firstly to congratulate Mr Andreasen, not only on the timeliness and necessity of his report, but for the quality of his work which has impressed us very much.
This report supplements, strengthens and, in a positive sense, counterbalances the communications which we have received from the Commission since Commissioner Vitorino took up this post. I am sure that the Commissioner will agree with me that the Andreasen report comes at a very appropriate time to improve the future communication which the Commission is going to present to us in June.
At the moment, without wishing to be over-optimistic, I believe that we can say that the information and communication machinery of the European institutions is well-oiled, the defects have been detected and the instruments fine-tuned. What we must do is act according to the guidelines indicated in the Commission's documents which have now been so wonderfully complemented by the Andreasen report.
Commissioner, I did want to mention a worrying aspect on which I agree with the rapporteur: the budgetary forecasts for the coming years show a decreasing trend in this area. And, while it is true that the euro campaign has turned out to be very successful and that its entry into circulation is a great boost, there are other great challenges such as institutional reform and enlargement, which will still demand a great effort over the coming years. And I therefore believe that both the Commission, which is responsible for preparing the draft budget, and Parliament, as the budgetary authority, should be very attentive to these needs.
Mr President, information and communication are key elements for the success of European construction and I believe that we must communicate the idea that the Union is a community of values, a legal and political entity which has no historical precedent, which defines a new concept of transnational citizenship, to every corner of the Fifteen countries and all future Member States. This is the message we must communicate and, if we manage to deliver it to its destination, we will make Europe a principal player which is respected on the world stage. There is no doubt that Mr Andreasen's report is an excellent contribution to this task.
Mr President, ladies and gentlemen, first of all, I would like to congratulate Mr Andreasen on his excellent report, which provides an opportunity to consider the development of our new information policy. The report that you have just discussed directly mirrors the work that the Commission is doing to urge all the institutions to draw up a global information policy of the European Union. The Commission can see that its work is being supported and it welcomes this.
I would like, in response to the Andreasen report and to the debate that has just taken place, to present the broad objectives of our strategy, and then to elaborate on some aspects of its implementation.
In addition to the framework for interinstitutional co-operation set out in the communication of 27 June 2001, the Commission is now considering what should be appropriate objectives for a genuine information and communication policy of the European Union. Interinstitutional co-operation is not an end in itself, as the Andreasen report quite rightly stresses, but must essentially enable us to develop a better understanding of the citizen and of the existence and role of the European Union as it stands. In order to achieve this, we need to do more than just disseminate factual information. It seems to me that our aim must be to develop a genuine communication policy that will enable us to enter into dialogue with the general public in the Member States. I also think that a genuine global information and communication policy of the European Union should also attempt to increase citizens' involvement in European debates.
These questions encourage us to be aware of the European Union's need to have better control of its own image, which involves drawing up its own set of messages. This should be able to be adapted to its various information activities, whether they are urgent or specific. As the rapporteur points out, these messages must be changed according to the local situation or specific concerns of the people. This involves defining targeted local information which is as credible as possible.
The Commission fully supports the principles mentioned by Mr Andreasen, the first of which is decentralisation. This must not only apply to the implementation of the strategy, but also to the adaptation of messages to the requirements of the various sectors of the public, whether this involves adaptation to different national situations in the 15 Member States or adapting messages to the various target groups of the information and communication policy. This also, however, requires our institutions to be better coordinated and to have better guidance. In this respect, I fully support the rapporteur's idea to strengthen the coordinating and guidance role of the Interinstitutional Group on Information, chaired on behalf of Parliament by Vice-President Vidal-Quadras Roca, whom I would like to acknowledge and thank for the comments he has made on the efforts to co-operate with the Commission.
My second point concerns interinstitutional cooperation. This should eventually develop into a multi-annual action programme, providing better prospects for our work on information and communication. The Commission can only welcome your proposal to organise a debate, to be held every year in Parliament and in which the Council takes part, on the information and communication policy. I also welcome the fact that the Council has decided to take part in the meetings of the Interinstitutional Group on Information. I hope that other bodies will also participate in the work of the IGI, as observers.
My third point relates to partnership with civil society. As you quite rightly point out, if we wish to strengthen this partnership, we must make more rational use of the networks and relays that we have established with the Member States at national, regional and local level. As you can see, it is useful and necessary to think about the strategy itself, but this must go hand in hand with improving the organisation of our resources, and this is why the Commission is currently in the process of assessing the real ability of the tools that we have available.
It goes without saying that the coherence of our message depends on there being greater synergy between our various resources. The rapporteur stresses the need to establish common European Union Houses in the candidate countries as well as in all the Member States. As you know, the policy of the Commission is to do exactly this. Your idea to develop a 'one-stop-shop' in each country for European citizens is very much in line with the concerns of the Commission. In this connection, the Commission is interested in achieving greater coordination, which you have been hoping and praying for, between the institutions and the Member States, which should bring about greater complementarity between their respective activities.
In the same respect, the Commission is also seeking to create greater synergy between the networks and relays and the external offices and the representations of our institutions, which you refer to as 'European Union Houses'. I think that, today, this coordination is already a reality on the ground. Furthermore, to respond to your concern regarding the visibility of these 'common Houses', the Commission is considering ways of making information from the European Union more easily recognisable by its recipients. In addition to drawing up common themes and messages, should the European Union not seek to develop its own identity using a logo or a unique way of conveying its image through its various channels; a branding of some sort?
My final point is that you are right to stress the need to develop a more global and more systematic audio-visual policy as a prime source of information and communication for the European Union. First of all, if I may, I would like to stress that the responsibility for this falls to the Member States themselves. The Council itself acknowledged this.
The Commission will also carry out an in-depth assessment of this area in order to bring its partnerships into line with all national, regional and local audio-visual media.
As far as Europe by Satellite is concerned, the Commission has always seen this as a leading source of interinstitutional information, which it will strive to develop in line with the budget provided.
With regard to the budget, I would like to draw your attention to the fact that we are currently bringing an end to the campaign on the euro, which will free up some financial resources. In the future, I believe that we should agree on the priorities for the forthcoming years; the future of Europe will certainly be one of them, and globalisation, as well as the continuation of the campaign on enlargement. I hope to be able to count on the support of the European Parliament in establishing the budgetary priorities that are required to fulfil the new tasks of the information and communication policy of the European Union.
The Commission also takes careful note of your desire to discuss setting up a European public television channel, the specific aim of which is to provide the public with continuous, relevant information on the initiatives and work of the European Union. The Commission will do all it can to present you with an initial analysis on the feasibility of this project by the end of the year.
To sum up, Mr President, ladies and gentlemen, this venture that we are embarking upon together is of enormous scope, but it is also very exciting. The Commission welcomes the political will and the awareness that is driving our institutions today. This shared political will will enable us to develop a coherent and global information and communication strategy of the European Union that will benefit our citizens.
I welcome the excellent spirit of cooperation that prevails as we go about drawing up our new information strategy. There will be a further communication on this strategy, due to be adopted by the Commission towards the end of June. It is a pleasure for me, following the debate that will be held tomorrow within the interinstitutional group - a debate which will be a brainstorming session on the essential priorities of the substance of the information and communication policy - to return to present our conclusions to you at Parliament's part-session in July.
The next item is the debate on the report (A5-0070/2002) by Lord Inglewood, on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a European Parliament and Council regulation on the application of international accounting standards (COM(2001) 0080 - C5-0061/2001 - 2001/0044(COD)).
, rapporteur. Mr President, in the aftermath of the Enron scandal, it is tempting simply to say that these proposals for the introduction of international accounting standards into the Community are an idea whose time has come. But it is wrong to see it simply in those terms, because there is more to it than that. If Europe is to match the United States economically, we need to create a single capital market; otherwise borrowing will also be more expensive here, which in turn inevitably favours the United States. One of the over-riding imperatives of Europe's economy must be to compete in the global market, and this change is a necessary precondition to that end.
In its consideration of these proposals by the Legal Affairs Committee, a very wide-ranging rewording of the text has been carried out which I understand is acceptable to both the Commission and the Council and which also meets the concerns of the committee. I therefore hope that if Parliament as a whole agrees, we may be able to deal with this proposal in a single reading, which will in turn convey a significant message around the globe. In particular, some important elements have been introduced and a number should be mentioned.
These include the following: firstly, following President Prodi's statement to Parliament last month about the comitology aspects of the Lamfalussy proposal, the Commission has agreed that the relevant and appropriate principles contained in it will be applied pari passu in this instance. I would therefore be extremely grateful if the Commissioner will be able to confirm this to the House now, since it is an important and crucial point to Members.
Secondly, in the special case of European Community companies filing their accounts in U.S. GAAP on a regulated exchange in a third country, they will be able to defer implementation of the relevant provisions of this Regulation until 2007 as opposed to 2005.
Thirdly, it has been clarified that the agreed international accounting standards will be published in their legally binding form in the Official Journal in all the official languages.
Fourthly, this proposal expressly excludes the mandatory application of international accounting standards as far as SMEs are concerned. It is of course open to Member States to apply them nationally, but that is a matter for them and not for us. In any event, as a result, I understand, of a Community initiative, the International Accounting Standards Council is going to consider the whole question of accounting issues and SMEs, which of course is something which is entirely separate from what we are discussing now.
It is also important to explain to the House that this Regulation is in any event contained within the parameters of the existing European Community accounting code and that the standards themselves can only be adopted by the International Accounting Standards Committee after a rigorous and transparent process agreed by the IASC in its own properly adopted and legally enforceable constitution. It should also be made quite clear that the Commission plays an important role - as do the Member States' standard setters - in the formulation of the standards according to the IASC's due process procedures. In addition, a wide range of affected sectors in Europe have a formal relationship with the Commission in this regard through EFRAG, the European Financial Reporting Advisory Group, which has been established for this purpose.
As I said in my opening remarks, in the aftermath of the Enron collapse in the United States, this proposal is timely because it is highly unlikely that such a debacle could have occurred under this approach to accounting standards, which is purposive or teleological as opposed to prescriptive. But of course, in itself, that is insufficient to avoid fraud and misfeasance. Proper enforcement, as is always the case with all legislation, is essential; and elements to achieve that are distinct from but obviously associated with standard setting. In a world where accounting standards generally register low on the Richter scale of political newsworthiness, they have a much higher profile now than is normal. For Europe to pass this legislation and apply international accounting standards would be a major step towards establishing a worldwide set of accounting rules and, what is more, a set of worldwide rules in the establishment and creation of which Europe will play an important part. Mr President, this is the prize. It is now, I believe, within our grasp. If we in Parliament support this proposal, it will mean that Parliament is seen to be serious about business and commerce, and it will show the world that Europe means business about business. And that is the goal of the financial services action plan.
Mr President, if, in the plenary sitting, our fellow MEPs follow our vote in the Committee on Economic and Monetary Affairs and the Committee on Legal Affairs and the Internal Market, and adopt this proposal practically unanimously, and if all others stand by their agreements, I believe that we can conclude this proposal at first reading, which is nothing short of a small miracle. There were many bottlenecks, most of which, fortunately, we managed to resolve. For example, we managed to arrange for the approved standards to be translated into each of the official languages and to be published. The proposal was totally unacceptable on this score. If we can put this right, this will constitute a huge step forward. In addition, as Lord Inglewood has already mentioned, thanks to various other amendments, we also managed to delineate, and better stipulate, the way in which comitology was to be applied. Time constraints prevent me from elaborating upon other improvements, but I concur with what the rapporteur of the Committee on Legal Affairs and the Internal Market has said in this connection. I would like to confine myself to asking the Commission the following. Small and medium-sized businesses do not yet know whether, and when, their national governments will extend the scope of this Regulation to include them. They feel a little neglected. However, I am of the view that it is certainly not a pointless exercise, immediately following the Council's approval, to devote attention, in an organised manner, to the implications of the various options which the Member States can take by applying Article 5 and thus making an attempt to achieve coordination.
In the absence of the harmonisation of taxation legislation, it is certainly useful, in my view, to enter into consultation about the new relationship, which is to be established in various Member States, between yearly accounts law, company law and tax law and to find out whether some of these issues could be coordinated at European level.
Could the Commission tell me whether it intends, with these issues in mind, to set up an SME consultation, and to start a debate to find out whether European initiatives are necessary? Secondly, I should like to appeal to the Commission to ensure that, if accountancy law is to be changed, this is done in such a way as to take the interests of the SMEs into consideration in an appropriate manner.
Mr President, ladies and gentlemen, I would just like to start by thanking both the rapporteurs most warmly for the way that their approach to this topic, one that has thrown up many problems in this House, has been marked by a great willingness to compromise. The Commission's original proposal aimed, more or less, at the transfer of all the competences for IAS rules outside this House in the guise of a general authorisation, thus letting decisions be taken by other institutions and private international bodies. This was something about which many in this House had great misgivings. I am, then, very happy that it has been possible to travel along the track laid down by the von Wogau report in the form of proposals on the Lamfalussy reports, and find here a solution and a genuine compromise which, on the one hand, makes use of the opportunities offered by IASs, whilst on the other, though, the maintenance of Parliament's rights is also guaranteed. I can only say that I welcome that inordinately.
I also wish the Commissioner the best of luck on his forthcoming trip to America and his talks with the Securities and Exchange Commission on how the Americans use IASs. It would be a great relief to our enterprises, and also a great step forward, if he were to succeed in getting the Americans, too, to accept IASs. Such occurrences as Flow Tech, Holzmann, or, most recently in America, Enron, make one thing clear, one thing that I will give the Commissioner to think about on the journey: I believe that even if we decide on IASs in this form, there is still a very great deal left to be done in the auditing field. I do not believe it can be right that there should be a few major international firms that, on the one hand, do highly intensive consultancy work and, on the other, themselves audit what they have advised the enterprise to do.
I think that what is necessary here - and this is one of the lessons that, for example, the Bush administration in America has learned - is further legislation to ensure that consultants do not audit and that auditors cannot be consultants to the same company. My plea to the Commission is that they do some thinking along these lines and approach Parliament with early and definite proposals, so that the financial markets really do improve and become safer.
Mr President, from the previous interventions of the rapporteur and the draftsperson of the opinion, and the intervention by Mr Lehne, on behalf of the European People's Party, it appears that there is a degree of unanimity which the Socialist Group shares.
We believe that the Commission's proposal is appropriate and that Mr Inglewood's report goes into detail on certain aspects, in particular the reference to the commitology procedure and the explicit reference to the commitments made by the President of the Commission during last February in relation to the participation of Parliament in the development of the legislation on the financial markets.
Secondly, as Mr Lehne has said, the adoption of international accounting standards by the Community involves a second part, the negotiation with the competent authorities in the United States - not with the government of the United States, but above all with the Securities and Exchanges Commission - of standards which prevent European companies from having to conform to dual accounting requirements in order to operate in Europe and in North American markets.
Mr Inglewood has introduced a series of amendments which, in our opinion, are aimed at improving the text of the directive, within the framework of the spirit of cooperation between this Parliament and the Commission. As Mr Inglewood has said, our hope is that an agreement can be reached soon between the Commission, the Council and Parliament so that the directive can be adopted very quickly without having to go to conciliation.
In principle, therefore, the Socialist Group will vote in favour of all the amendments. We have certain difficulties in relation to some amendments and we will still have to examine whether they are compatible with our position and, above all, we await the Commission's opinion with regard to certain aspects of them.
Mr President, I too would like to congratulate the rapporteur and the draftsman for the consensus that they have drawn together. When this report first appeared it seemed to cover a small technical matter, but this is in fact a small technical matter with the ability to make a huge difference. It is of great importance, as has already been said, to the financial services action plan and to the better functioning of the internal market.
As Lord Inglewood has already said, it is a proposal that, politically speaking, has come at the right moment. The collapse of a corporate giant like Enron and the reverberations of such a collapse for employees, for small investors, for pensioners, convince us that, if there is a way of helping prevent such misery for some of our citizens, then we should of course pursue it. These international accounting standards seem to hold out such a promise, both within and beyond the European Union. I hope that is so.
I hope also, as other speakers have said, that the system involving a regulatory committee - a technical committee set up within our institutions - will provide the openness and, most importantly, the democratic accountability that this Parliament seeks. Our society, our citizens, have a huge stake in the success and health of our large corporations. It is clearly our duty to ensure that the standards by which they are governed or regulated attain the best levels of corporate governance. This report is an important step in achieving that and I can assure the rapporteur that he will have the full support of the ELDR Group in this House.
Mr President, thank you for giving me the floor on this subject, which is of the highest importance, even though it may not attract publicly the attention which it deserves. I should like to start by thanking Parliament for the interest it has shown in this report, and in particular the Committee on Legal Affairs and the Internal Market and its rapporteur, Lord Inglewood, and also Mrs Thyssen, for their excellent work.
Rapid progress has been made and I hope that the present proposal may be adopted in a single reading; several Members have already referred to that possibility; and the Commission hopes that indeed will be the case. If we succeed in this it will give a strong political signal that the European Union is not only serious about achieving an integrated capital market by the year 2005, as requested by the European Council in Lisbon two years ago, but also ready to lead on the development of international accounting standards. Comparable, transparent financial reporting is an essential building block for the realisation of integrated, competitive and attractive EU capital markets to complement the single currency and so strengthen the European economy. That will also show, in particular in our relationship with the United States, how determined we are about the way we want to see things develop in future. It should pave the way for the United States to accept international accounting standards for listing purposes. I shall certainly be pressing the case when I visit Washington in the second half of May.
After the collapse of Enron, concern has grown, certainly in the United States but also in Europe, about the quality of financial reporting by listed companies. One must of course avoid knock-on effects that might lead to a loss of confidence among investors, shareholders and other stakeholders, including employees, in the functioning of our capital markets. Long before Enron started to make headlines in the press, Europe made the choice of international accounting standards of high quality with the potential to become truly global standards. High-quality accounting standards are the bedrock of good financial reporting and the principles-based approach of IAS will ensure that accounts reflect economic reality, thus restoring investors' confidence that things are really the way they look. The aim of the International Accounting Standards Board (IASB) to minimise detailed rules and exemptions will defeat a culture that boils down to "where does it say that I cannot?", one which the many thousands of pages of rules-based standards of the U.S. GAAP have fostered.
IAS will also provide the relevant and reliable information which investors and other stakeholders need to make meaningful cross-border and cross-sector comparisons throughout the European Union. Listed European companies have long been awaiting the signal which this Parliament is now ready to give, and for EU companies it clearly means that things have started in earnest and that they must start preparing a switch-over to international accounting standards without wasting any time. This major achievement also demonstrates that our institutions can work closely together when the time comes to deliver, and I greatly welcome this. In this respect, and in response to the remarks made by Lord Inglewood and Mrs Thyssen and also, I believe, by Mr Lehne, may I underline that the commitments undertaken by the Commission on 5 February, 2002 in President Romano Prodi's declaration to this Parliament on the implementation of financial services legislation fully apply to the present proposals as well. That is the case and will remain so.
Those commitments apply as well to the present proposal and a clear reference to this is made in Amendment No 4 as adopted by the Committee on Legal Affairs and the Internal Market on 26 February 2002. The Commission can accept all the amendments adopted unanimously by the Legal Affairs Committee, notwithstanding the repeal of Amendment No 6, which amounts more or less to the repetition of a recital.
Before I conclude, may I reply to three specific points made this evening. Firstly, on languages, it is indeed important that the IAS endorsed by the European Union are made available in all official languages - at the moment 11, but pretty soon 19 - and then become part of Community law.
Secondly, with regard to SMEs, a point raised in particular by Mrs Thyssen, the Commission will engage in a debate about the accounting requirements for small and medium enterprises in the context of the modernisation of the accounting directives, for which the Commission will officially present a proposal before the summer.
Lastly, there is the question of the consequences of the Enron debacle. I am planning to engage in a debate about the consequences of that debacle for auditing and we are, at present, discussing with Member States a document on auditor independence which I am sure Mr Lehne will be interested to read. As soon it is available we will make it available to Members of this Parliament.
In conclusion, Mr President, a strong vote in favour of this proposal would constitute a major contribution to international and European harmonisation in the accounting field by promoting a single set of accounting standards, namely the IAS. Adopting IAS for Europe would offer increased comparability of financial information to investors and shareholders and would contribute to a return of confidence in the efficiency and effectiveness of our financial markets. It is an opportunity for European leadership which I am sure Parliament will want to seize, as do the Commission and Council.
The debate is closed.
The vote will take place on Tuesday at noon.
The next item is the debate on the recommendation for second reading (A5-0058/2002) by Mr Ferber, on behalf of the Committee on Regional Policy, Transport and Tourism, on the common position adopted by the Council with a view to adopting a European Parliament and Council directive amending Directive 97/67/EC with regard to the further opening to competition of Community postal services (14091/1/2001 - C5-0642/2001 - 2000/0139(COD)).
. (DE) Mr President, Commissioner, ladies and gentlemen, yet again - but not at quite as late an hour as otherwise in Parliament - we are able to debate the further development of postal services in the European Union. In recent years - one might almost say decades, when I think back to when the Commission presented the first Green Paper on the further development of postal services - we have in fact managed, step by step, to open up the European Union's markets in postal services.
The path we took together in the past was a good one for the public as users of postal services, but also for the service providers, who were enabled to develop themselves as competitive enterprises.
We are here today to debate, and come to a decision about, the Council's Common Position of last October. At First Reading, we very intensively grappled with the Commission proposal on the development of postal services, and were able to convince the Council of the rightness of our arguments on many points. I would just like to point out that the deletion of the definition of special services, including express services, was Parliament's idea and was taken over by the Council, and that the retention of price and weight limits for outgoing mail in the Council text was something Parliament had demanded, and thus a great success for us. I would also like to enter on Parliament's credit side the fact that we were able essentially to get our way on special tariffs, cross-subsidies and the further timetable.
The greatest controversy in recent weeks and months has, of course, been about the weight and price limits. I think that the Council has found a fair compromise between the Commission proposal and the outcome of First Reading in Parliament. The Commission had proposed 50 grammes, Parliament 150 grammes, and the Council decided in favour of the mean value, that is, 100 grammes. I think that is a fair compromise towards further opening up postal services.
In committee, we very intensively grappled with the Council Common Position. I think, across all group lines, we achieved a good result, which amounts to this: Further liberalisation of the post will not be delayed. I hope that my proposal, as adopted in committee, will be confirmed by the plenary on Wednesday, and, as things stand, there is no conciliation procedure, which means the markets have a clear road ahead, as do the national legislatures to transpose the European norms.
I wish at this juncture to express my gratitude to the Belgian Presidency of the Council, under whose aegis this compromise has been achieved; to the Spanish Presidency of the Council, which has worked very constructively with me in order to reach a solution which obviates the need for a conciliation procedure, and of course, to the Commission and to you, Commissioner Bolkestein. I think that the achievement of our very intensive discussions over recent weeks and months has been that the Commission has guided onto a sensible track Parliament's justified concerns and the political possibilities in the Council. I think it makes sense for us, as with telecommunications, to be informed on a two-yearly basis how the postal sector as a whole appears to be developing.
It was a matter of great concern to my fellow Members, and I, as rapporteur, am very glad to take it up, that we should closely follow what happens in this sector, which is of course an important part of all our lives, for everyone is happy if, as is to be hoped, he gets agreeable post and not just bills.
It is important that the maintenance of postal services should be safeguarded throughout the European Union, in remote and rural areas, rather than just taking the pickings of an interesting market, so that all citizens may have full access in the long term to postal services. We must constantly remind ourselves of this, to which we want to commit the Commission, by obliging them to submit to us a report on the subject every other year.
I also attach great importance to our desire to be involved when the post is developed further. The Commission will be carrying out a study in 2006. That is going to be stated in the directive, and our concern is that we be involved in the run-up to it, when the issues and topics to be considered and studied are to be worked out. For that, too, many thanks to the Commission, for its readiness to go down this road together with Parliament. I think we are on the right road, and I hope that, at the end of this decade, the postal services will have achieved their objective of being competitive enterprises providing their services for the benefit of Europe's citizens.
Mr President, I should like to thank Mr Ferber for a job extremely well done, for his patience and good will and for his willingness to work with all sides of the European Parliament and with the Council and the Commission.
Thanks to Mr Ferber's hard work, we have what I think is a first class result with what appeared to be an exceptionally tricky issue. When the debate started and during the first reading, we all saw huge problems in store, with major differences between the various political persuasions in the House. The vote, in committee at least a few days ago, demonstrated that a large majority in the European Parliament agreed with the positions put forward just now by the rapporteur.
What we were looking to do was to reconcile two needs: first, the need to safeguard the universal service, a universal service in island regions, in mountain regions and in remote regions of the European Union and, secondly, the need for a free, competitive market, the need to guarantee a single market in this sector by widening consumer choice. And I think that, in the end, we managed to find a creative way of reconciling these two needs. So we have a good result, both for those worried about losing the universal service and for those who wanted to advance the single market and widen consumer choices. And of course, in doing so, we have carried out the instructions of earlier European Councils, such as the Lisbon Council, which talked of the need to push ahead and extend the market in the postal services sector.
I think that the three amendments proposed by our committee improve things still further and are, I believe, acceptable both to the Commission and the Council.
Mr President, firstly I should like to thank the rapporteur, Mr Ferber, for all his work and, indeed, thank the Commissioner for his work. Some of you might find that a little surprising, as it is well known that Commissioner Bolkestein and I have not seen eye to eye on this matter all of the time. However, what we have from the Council is the result of some good work all round.
I want to highlight what we as a Parliament asked for in the first reading and what we actually got. We asked for controlled and gradual liberalisation. Did the Council agree with that? Yes, they did. We asked for codecision for the European Parliament for any future steps to full liberalisation. Did we get that? Yes, we did. We asked for special services to be taken out of the directive. Did they agree with that? Yes, they did. We also asked for the universal service to be guaranteed. Did they give us that? Yes, they did.
The one thing they did not give us was the starting point of 150 grammes for that controlled and gradual liberalisation. As the rapporteur said, they came up with a compromise of 100 and then 50 grammes. That is not bad going for a European Parliament to put five demands to the Council, get four of them in full and half of the other. Therefore, I would like to make those people who wish to stick to the 150 gramme level aware of what their actions will lead to should they pursue that particular policy.
If we go for 150 grammes it will lead to a failure of the agreement. The Council common position will unravel, and collapse. All our gains, including codecision on future moves will be lost and the Commission will then move in under Article 80 - as I am sure they are keen to do - and give us full liberalisation sooner rather than later.
If ever there was a classic case of cutting off your nose to spite your face, it is that of those people advocating 150 grammes.
Finally, through this Chamber I wish to make a plea to Postcomm, the British postal regulator. You now have an opportunity, through this directive, to end your self-declared war on the British Post Office and the British people. We have all been impressed by your macho image, clearly learned from watching too many World Wrestling Federation bouts. But Europe has showed you how to maintain a viable post office offering a universal service of excellent quality at an affordable price. So for God's sake, Postcomm, get off the battlements and see sense!
I should like to thank the rapporteur, partly for the fact that he referred to the Belgian Presidency. I am proud that someone from my group, Rik Daems, thanks to his negotiating skills, managed to get this common position on paper at the time, which was certainly not an easy task. It is a very even-handed position, in my view. Mr Simpson too has already referred to it. There may still be other people out there who believe that the postal services should remain a national government monopoly. I am not one of them. There may be people who believe that public services should not be a topic of discussion. I am certainly not one of them either. The common position is somewhere in between. It takes account of the wishes of the customers, the people who use the postal services, which is what should be our priority, in my view. We must ensure that postal companies are able and obliged to carry out this task. We have received agreement from fifteen Member States and fifteen postal services. This is very important. This means that we will be able to modernise services of this kind very rapidly, and that we can ensure that they become first-rate businesses, if they are not so already. There are also people who want to go faster or slower than the common position, or those who want more grammes, etc. This is not wise, in my view. As Mr Simpson said before: if we now loosen the string, the entire package will unravel and collapse, which would be a bad outcome. We must prevent this happening at all costs. Our group will therefore adopt the three amendments tabled by the rapporteur, but not the others.
The proposal that is now before us provides postal companies with the opportunity to become modern businesses within a realistic timeframe, by no later than 2009, with a clearly defined set of tasks and with transparent accounts, businesses that put the interests of their customers before their own and fulfil a social function at the same time. This role is, I believe, crucial in sparsely populated and remote areas and helps the weaker in our society. We also provide a directive in which each Member State and each postal service can acquit itself of this task. In my opinion, if we follow the rapporteur and if we manage - as I believe we shall - to obtain the endorsement of the Council and the Commission, we will have created something which is very valuable and in which we can take pride.
Mr President, we think that the revision of the postal directive is untenable, from the point of view of the general interest of European citizens, and it would be politically irresponsible to take a vote for it today. Why? Because we all know the social role fulfilled by the postal service in poorer urban areas and in rural or outlying areas. And we know, we all understand perfectly well - a six year-old child could work this out - that reducing the scope of reserved services undermines the ability of operators to make financial adjustments, which are the basis of solidarity. This solidarity also enables the necessary modernisation to be undertaken so that high quality services can be provided for all. Will we soon be telling taxpayers that they will have to put money in the kitty to finance universal service, as they do in the Netherlands? After this vote, are we going to show our support for post office closures or our support for the postal workers who are going to be laid off? Are we going to take part in these demonstrations after voting on this position? Certainly not. We cannot accept a common position today that is still too similar to the position adopted at first reading. There is nothing new in the debate. I have not heard anyone say that the price of a stamp has gone down in Sweden. I have not heard anyone say that there has been compensation for the jobs that have been lost at traditional operators. I have not heard anyone say that the new operators are considering introducing a single price for the European postage stamp. There is absolutely nothing new here. We are still waiting for the Commission to provide the evaluations that were planned in 1997 and that have been called for in two resolutions adopted by Parliament and in the report by Mr Ferber.
I urge my fellow Members?
(The President cut the speaker off)
Mr President, after the postal services market was opened up to competition - a process that began in 1997 - the Commission put forward new proposals in 2000 with the aim of achieving deregulation by 2003 and with a view to bringing about full liberalisation by 2009.
I would reiterate that the Commission proposed, in particular, to reduce the weight and price limits, from 350g to 50g and from five to two and a half times the basic standard tariff, to establish special services with high added value which would be open to competition, the gradual liberalisation of outgoing cross-border mail and direct mail, and to set specific deadlines for full liberalisation.
At first reading, a large majority of the European Parliament refused to fully support the Commission. Parliament proposed that reductions in the weight and price limits should not go below 150g and four times the basic standard tariff; it rejected liberalisation of cross-border mail and direct mail; it dismissed special services, put back the final deadline for liberalisation and lastly, requested a comprehensive impact study.
The position of the Council of Ministers - regardless of what a number of Members are saying - differs considerably from the compromise reached by a majority in the European Parliament. Although the compromise also abandons the idea of creating special services - a move I welcome - it takes up the Commission's original proposals on reducing the thresholds and, despite the fact that numbers evened out with the announcement of the deadline, I feel that the compromise will put full liberalisation of the sector at risk. It is therefore hard for me to understand why what we saw in a negative light yesterday is now something we regard positively.
The Council and the Commission have not taken Parliament's opinion into account. They are introducing a significant new stage into the liberalisation of the postal sector. Mr Ferber's report - whose work I would also like to commend - as adopted by the Committee on Regional Policy, Transport and Tourism, falls in line with the Council's position, although, admittedly, several amendments have been added, which I believe to be quite inadequate and which will certainly not require conciliation.
As expressed in the minority opinion of Members of the Confederal Group of the European United Left - Nordic Green Left, the Group of the Greens/European Free Alliance and the Group for a Europe of Democracies and Diversities in the parliamentary committee, no guarantees have been given on social and economic consequences or on social cohesion. Contrary to the spirit and the text of the Langen report, no serious, transparent and pluralist preliminary study has been undertaken.
Important issues such as conditions of access to networks of new operators or conditions for the financing of universal service remain ill defined. I must say that these proposals cause me, as they do my fellow Member, Mrs Flautre, a great deal of concern as to the effects they might have on working conditions, jobs and the quality of services provided with equal access for all, in other words, on the very future of public services.
My group will therefore demand that the Council's common position be rejected by a roll-call vote and, furthermore, will propose introducing a specific amendment for a study to be undertaken.
Ladies and gentlemen, this week we will vote on the proposal by the Council of Ministers to pursue the opening of the postal sector to competition, which will bring about the swift removal of the monopoly by 2003.
As reiterated in a petition signed by French postal workers, we would like to point out that, the monopoly on the postal system in France has enabled us to build up a high quality public service that is valued by all. A comprehensive service is provided throughout France with 90 000 postmen and 17 000 post offices, whilst prices are some of the lowest available, thanks to tariff equalisation. In all European countries, the public postal service is experiencing the same effects as a result of liberalisation. As regards closures, for instance, 400 post offices closed last year in Belgium, half of the 1 600 post offices in the Netherlands closed down, 30 000 jobs were lost in England, tariffs were increased for people in Sweden. In France, the effects of liberalisation will also be felt, the quality of service is falling and workers who have left are not being replaced. Several post offices were closed last summer; 4 000 workers on private-law contracts working for the postal service had inferior conditions of employment compared to existing permanent members of staff. In 2002, 12 800 employees are due to retire, approximately 2 000 workers need to be recruited, which equates to 10 000 job cuts.
This ideological aim corresponds to a short-term economic interpretation of the internal market. There are numerous examples of the failings of alternative systems such as deteriorating quality, an increase in tariffs, even that the service can no longer be provided. The harmful effect on users is therefore more serious than what you could envisage happening in State monopolies. We refuse to allow a model of social and territorial cohesion based on equal citizenship to disappear, even if the situation still has some way to go before it is perfect.
We refuse to sacrifice a quality service simply in order to open up markets to capitalists, especially since we do not know whether or not they will be European. We must take urgent action, and I am pleased to hear that some Members are prepared to ignore instructions from above and even that these instructions are becoming increasingly vague.
Ladies and gentlemen, we must therefore vote to reject this common position, which means, for some of us, having the courage to meet our commitments and for others to respect the diversity and a model that we want to maintain on the basis of satisfactory experience.
As two final points, I must remind those who claim and who fear that, if the common position is rejected, the Commission will use Article 86, which bizarrely enables civil servants to pass legislation directly. Having failed itself, is the Commission in a position to point the finger at others' faults? Despite renewed promises, the impact studies are unofficial, biased and incomplete. Even the Court of Justice could find fault with them. And if it risked using Article 86 anyhow, the Convention would have to redefine Europe's objectives with full background knowledge of the situation.
With this situation in mind, we ask you to reject the draft directive, which would speed up the deterioration of public service.
Mr President, the common position reached by the Council on 15 October 2001 on the opening to competition of Community postal services, is a good compromise, so we are told by the rapporteur and the governments. This includes the French socialist government, which urges us all to approve it. We, however, think that this text has been based on a series of ambiguities which may be masking many dangers.
First of all, the French Secretary of State responsible for this matter, Mr Piret, claims that less than 10% of the postal service's turnover will be open to competition by 2009, whereas Commissioner Bolkestein estimates that 50% of the European market will be open to competition by 2006. Who is correct? Of course, Mr Piret is talking about France and Mr Bolkestein about the European Union, but even so, the huge difference between the two figures leads us to believe that there is a misunderstanding somewhere or that we are being kept in the dark.
The second ambiguity is we are told that the new directive will enable the market to be opened in a gradual and controlled fashion. However, if we look closely at the proposed arrangements, we might have some doubts over the quality of this control. The intermediate stage, which is 1 January 2006, when the weight of mail still not open to competition will be brought down from 100g to 50g, or halved, will be an automatic stage that has already been decided in the document before us. This will happen even though a comprehensive or appropriate impact study has not been carried out.
In these circumstances, there is a risk that the prospective impact study, which is due to start in 2006, will conclude that the essential decisions have already been taken, that they are already behind us and, once again, we will have taken an unsteady step forward without knowing exactly when and how we have passed the major milestones. This will almost be a further example of the Monnet method, but on a smaller scale.
To sum up, we are in favour of opening the market to competition, provided this would enable us to refine the postal services, but we do not want to throw out the baby with the bathwater. We do not want to take the risk of a poorly controlled opening of the market destroying the universal service, which would spell further disaster for the user, especially in a country such as France, where extensive rural areas could see their postal service deteriorate. That is why we believe that the 2006 stage must not be automatic, but that a comprehensive and thorough impact study must be carried out beforehand. We also require clarification of the public service obligations to impose on all operators. And, even better, we hope that it is acknowledged, Mr President, that all public services are the overall responsibility of each Member State and that these will have a free hand in the ultimate organisation of their postal service.
Mr President, as well as congratulating the rapporteur on his excellent work now and, particularly, at first reading, we must congratulate the European institutions in general, who have succeeded in doing a good job on this issue.
As we all remember, we started off from positions very far apart, opposing positions in some cases, and we - Parliament, Council and Commission - succeeded in reaching a compromise which we feel will be genuinely capable of catering for even the most radical demands, which some of the Members have upheld this evening, while satisfying a further, absolutely imperative demand which we endorse and support, namely the need to liberalise the public services in the interests of the citizens and consumers, and this is not a whim or part of a general liberalisation trend.
The purpose of liberalisation is to improve the quality of the services provided to the consumer, the user. Clearly, there are some services which require particular attention and this is one of them. We have been very careful with this sector: we have introduced more stages, more steps into the process and have achieved a genuinely satisfactory result. We are convinced, it is our hope, that this text - which we hope will not need any form of conciliation - will become a clear, unambiguous legislative point of reference. There are no grey areas and, even if the letter were to prove at all ambiguous, the substance is clear, Commissioner, and we call upon and expect the Commission to abide by the text in its work. We likewise call upon the other Directorates-General and your other colleagues to follow the line taken by the text, particularly the members of the Directorate-General for Competition, who will deal with disputes that are still pending and some of the problems left over from the past in the light of this development, in the light of what we decide today. Henceforth, the path we must take is clear: we expect you all to follow it with due care and commitment.
Mr President, Commissioner, ladies and gentlemen, the first paragraph of the preamble to the common position under debate reiterates that the main objective of the Community policy on postal services is to combine the gradual, controlled liberalisation of the market in postal services with a guaranteed universal service. Coming as I do from a country with a great many small islands and numerous mountain areas in the hinterland, I have every right and am justified, I think, in being anxious about the repercussions opening up this market will have on the quality of the universal service.
However, this anxiety should have been allayed, we feel, by optimistic results from the study ordered by the Commission. Are there in fact any such optimistic results for the 'difficult countries', including my own? In the end, instead of the required ex ante examination of the situation, we now have an ex post evaluation once the first steps have been taken, but at least that will allow us to determine what steps to take next.
So we must pay close attention to and take particular care with this process which, at this stage at least, has to be dealt with as a mandatory process under Article 80 of the Treaty. To ensure we do not contradict ourselves, we must bear in mind that Directive 96/67, which is currently being amended, guarantees European citizens and companies a quality universal postal service without discrimination, at both national and European level.
It does not make sense to move heaven and earth so that our cohesion policy can continue to be efficient while, at the same time, jeopardising the future of a village post office which is the village's lifeline.
Heralded as 'a stage further in the opening of postal services to competition', the Council wants the European Parliament to approve a directive which constitutes another step towards doing away with the public postal service. The policy of the national governments and the European institutions is a reactionary policy that is harmful both to users and to workers of this sector, which is faced with further job losses.
We reject the Council's draft text, which serves the interests of private companies that will share between themselves the profitable sectors of the postal services and leave the public sector with the scraps that are incapable of properly fulfilling social needs. We also reject the compromise amendments that are designed to mask the hypocrisy and our capitulation before private interests.
We would like to reiterate that postal services must remain a public service, to which everyone has access under the same conditions, whatever their location and whatever their social situation.
We are against a two-tiered postal system, we are against private profit gained from users and we call for a stop to opening up the postal service to private providers.
Mr President, Commissioner, the postal issue is a protracted and sensitive one. Many strive towards freer market conditions, while others were very apprehensive about the disintegration of the social dimension offered by the postal services. This contrast was so marked that it proved impossible to strike a compromise that was acceptable to both parties.
Like other services, postal services came into being in order to meet a social need. Under the influence of all kinds of developments, especially of a technological nature, these needs have changed. The advent of new communication services constituted keen competition for the traditional postal companies. The effects of these developments are felt in both companies as a whole and among their staff. I believe that, with a healthy dose of business acumen, the companies are capable of absorbing these blows. The mechanisation and automation of post-handling services are a case in point. Things are not so easy for the staff of postal companies. Nobody can deny that both developments - competition and technological changes - adversely affect employment. We have to acknowledge this. However, always mindful of what really matters, we do believe that society-oriented services do pay off.
In my opinion, the social dimension is useful as a guide for continuing to provide market-oriented services, even in areas where it is less evident. However, we should remain aware of the fact that the responsibility for this and for the conditions under which this is done lies with the Member States. This is positive. After all, the situation is quite different in the different Member States. In order to guarantee adequate services for each Member State and region, it is useful for Member States to apply a licensing system with the option of using performance criteria.
Time will tell whether the present common position can guarantee an adequate level of services across the regions. A thorough, broad-based assessment will need to provide the decisive answer. Based on that assessment, this discussion will need to be followed up at a later stage.
In summary, I am of the view that the present common position, including the amendment by the Committee on Regional Policy, Transport and Tourism, can be considered an even-handed position on the market development of the postal services. Our delegation will support it accordingly.
Mr President, Commissioner, ladies and gentlemen, the European Parliament's major political groups reached a compromise within the Committee on Regional Policy, Transport and Tourism on the Council's common position on opening the Union's postal services to competition and I congratulate Mr Ferber on this achievement.
The postal system is a service of general interest as well as an economic activity. The performance of the postal services contributes to the performance of the national economies and certain sectors, particularly banking, insurance or distance selling. At a time when we are setting up, in tandem with the single currency, the internal market of financial services, where we are trying to provide a favourable framework for e-commerce in Europe, we cannot ignore the demands from these sectors to improve services and reduce the costs of postal services. A certain degree of competition, along with increased demands for quality services, encourages transparency of costs and contributes to the competitiveness of consumer or user activities of the postal services by giving them potential openings. I am, however, firmly against all types of full liberalisation, as the services of general economic interest play a role in the economic, social and territorial cohesion of the European Union. The European Charter of Fundamental Rights acknowledges the principle of access to the service of general economic interest as laid down in national legislation and practices. The importance of access to postal services is not the same in a country with 17 000 post offices and in a country that has barely one thousand. We must therefore guarantee that the opening up to competition will not have any negative consequences on the access to postal services in the most isolated or most remote regions.
In other words, I think that the modernisation of the postal services under the guise of competition is now required in order to develop these services and, more broadly speaking, for the competitiveness of our businesses. This liberalisation must, however, be gradual and controlled in order to preserve adaptability, economic viability and guaranteed access to the universal postal service throughout the Union's territory. I think that the compromise before us brings together both these aims and that is why I will vote in favour of it tomorrow.
Mr President, Commissioner, having reached the common position, we must welcome the fact that Parliament's first democratic expression has led to a situation where the Commission and the Council are upholding some of its proposals, such as the special services, the gradual opening up of the market with a review by Parliament in 2009, and even the keeping of direct mail within the public service sector. We must, however, note that two things are lacking today and we are dealing with one of those rare liberalisation directives which makes no specific mention of them.
The first thing is the financing of universal service. As soon as exclusive rights and the reserved sector are opened up and inevitably become smaller, we no longer know how universal postal service will be financed. And this is no small matter.
The second point is the conditions of network access. Do we know whether the networks of the French postal system are available to the German postal system and its major competitors and vice versa? This is also one of those rare liberalisation directives which fails to specify this aspect in a detailed manner.
I would like to express my regret that the Commission and also Parliament did not want to thoroughly debate these issues. The Commission says it wants transparency across the board and yet, it is refusing to undertake an evaluation of what has been happening, particularly in Sweden and in Holland, where a scaled-down market has registered an increase in prices for the ordinary consumer. The Commission refuses to accept the truth about these costs and the truth is that providing a service to everyone in Greece is not the same thing as providing a service in the Netherlands. In short, they have demonised the debate and pretended that conciliation is a bad thing. I think that we could have seen this debate through to the end in order to achieve a more balanced position.
Mr President, with regard to the common position, I will just say that, like a number of the previous speakers, I endorse all that the rapporteur, Mr Ferber, said. I do not feel that this is a negative compromise, which, as such, would not content anybody, but a positive compromise, particularly in terms of the guarantees that it succeeds in providing: guarantees that liberalisation will be carried out gradually and in a responsible manner, without sacrificing the need for universal services in any way; clear guidelines for the processes of reorganising production and services too, aimed particularly at guaranteeing consumers high quality services at increasingly lower yet still competitive costs.
I do feel, however, that the difficulty will now be preventing the Commission distorting the meaning of the text when it interprets and applies it, thus upsetting the balance reached and, worst of all, violating Parliament's decision-making rights. This will be a particular problem when it comes to Community competition rules and the Commission departments which ensure that these rules are adhered to. The infringement procedures instigated against the Italian State and the Belgian postal service appear to disregard not just the precedence taken by special legislation over general legislation but also the base regulation, that this directive makes more explicit, banning the indiscriminate liberalisation of what are known as special or value added services, to which the specific price and weight limits introduced in the directive apply without variation. This also concerns the Commission's attitude to terminal dues, as referred to in the Reims II agreement .
It would also appear that the Commission is rather behind schedule in proposing to regulate access, pursuant to Article 11 of the old directive, and this delay must be made good without upsetting the balances achieved between operators on the basis of mutual commitments so that private individuals can enjoy the benefits without having to bear the burdens.
Mr President, the post and the postal services are indeed not just any old commodity and not any old service; they are, rather a very sensitive article, one that also needs to be handled with care. In the first round, the Commission did not, I think, comply with this request which had been addressed by Parliament, and the Common Position with the Council is, I think, a good compromise, which does justice to both the public interest and also to the interests of the people and employees it affects.
Faced with the scepticism that has been expressed, we also need to articulate clearly what we are voting on this week. It is only from 2006 onwards that things will get exciting. We then want the Commission to inform us how the universal service is to be financed. There is no blank cheque; instead we are getting a study. There is no automatic behaviour here; instead we want to know in the most exact terms - for that is the crucial thing - whether, as for example Mr Mastorakis put it, people in rural areas on islands are to continue to get a good postal service. That will be the case only in 2006. I thank the rapporteur, Mr Ferber, as I think he has brought the various Parliamentary interests and the Council together, so that this week, I believe, we can manage to get a good majority for a good compromise.
Mr President, Commissioner, ladies and gentlemen, the European Parliament's position at first reading of the draft directive on the opening of postal services to competition was decisive. In fact, the Council accepted four out of the five basic principles we put forward. Our only demand not to be accepted was that of bringing down the weight limit of normal post from 150 grammes to 100 grammes. We should not forget, however, that the weight limit proposed by the Commission was 50 grammes.
What is the most important aspect of this discussion? To my mind, it is to maintain the security of postal services as universal services, which all Europeans citizens have the right to use, regardless of where they live. It is also essential that the postal services continue to fulfil the irreplaceable social role that they have traditionally played, whilst being able to remain competitive and to provide increasingly up-to-date services. What is the issue here? The issue is that by the end of this year, it will be possible to end the monopoly of postal services that has hitherto been allowed to exist, and unless we are able to reach a common position between the Council, Parliament and the Commission, in 2003 the Commission, using a different legal basis, will be able to treat this problem as a case of competition within the internal market, which falls within the competence of the Commission alone.
The proposal we are now discussing is, then, under the current circumstances, the safest one. Not only is the common position reasonable and accepted by the companies responsible for postal services in our countries, but it also makes any new liberalisation dependent on co-decision by the Council and Parliament. We suggest that we vote in favour of the Ferber report with the amendments that we adopted in the Committee on Regional Policy, Transport and Tourism.
Mr President, this subject has been debated in many places over many years and is of great importance, and I therefore welcome the fact that many speakers have given their opinion on it.
I am fully aware that I do not need to re-emphasise the importance of postal services for the European economy and its citizens. I would like, however, to reaffirm the need to make progress with the social reform that has been initiated and to move forward towards the accomplishment of the internal market for postal services. In this context, I am happy that the in-depth debates held in the European Parliament and the Council are about to bring appropriate solutions to the key challenges which have been widely discussed. I am grateful to the institutions of the European Union for together planning a road map for supporting the ongoing modernisation of the postal sector whilst maintaining the asset of the universal postal service. May I, in particular, praise the rapporteur, Mr Ferber, and also the shadow rapporteur, Mr Simpson, whom I thank in particular for the kind words which he addressed to me. I should like to thank both the rapporteur and the shadow rapporteur for their support and their constructive attitudes which have greatly contributed to making all this possible. Steering such a difficult dossier was a challenge which they have successfully met thanks to the support of their colleagues.
The common position reached in Council sets out a clear path for a gradual and controlled implementation of the internal market for postal services. It provides for sufficient time for all the market players to be prepared, and for guaranteeing that the universal service is maintained. The Belgian Presidency - Mr Sterckx referred to the presidency of the country of which he is a citizen- the Belgian presidency has found a good compromise which successfully meets a triple challenge: firstly, to reconcile divided Member States around a common approach; secondly, to largely reflect the European Parliament's position from the first reading - Mr Simpson enumerated the five points of which he said four-and-a-half were achieved by Parliament; and thirdly to gain wide endorsement from the industry stakeholders, including unanimous support from the 15 incumbent postal operators.
If I may say so, Mr President, the European Parliament can indeed be proud of its significant impact on the common position. Let me mention four points. Firstly, the definition of special services was deleted, as mentioned by Mr Simpson. Secondly, the timetable and weight limits were significantly modified to meet the demand for a more gradual and controlled approach. Thirdly, derogations will be possible concerning liberalisation of outgoing cross-border correspondence to the extent necessary to ensure the provision of the universal service.
Fourthly, the European Parliament will be involved before any subsequent decisive step, confirming, if appropriate, the full accomplishment of the internal market in the year 2009, or determining any other step in the light of the results of a dedicated study. It would therefore seem that Parliament has significantly influenced the common position, and congratulations on that accomplishment are due.
Furthermore, the rapporteur and the shadow rapporteur have managed to maintain this widely supported compromise. They have succeeded in strengthening the common position by updating its monitoring and controlling provisions in order to ensure that the stakeholders will be kept properly informed and fully involved during the process. The Commission supports the demand from a majority of Members of this Parliament for regular reports on the application of this directive. I certainly appreciate their wish to be kept informed of developments. A similar process has proved to be successful in other sectors, such as telecoms and transport, as Mr Sterckx pointed out. This demand from Parliament is not only legitimate but also beneficial, since it ensures that the next codecision procedure can be as successful as this one in gathering wide support among the stakeholders for such an important Community policy.
The Commission also appreciates Parliament's improvements to the accuracy of the common position drafting. In this spirit the Commission can accept, and I can personally support, all the compromise amendments worked out during this second reading to further strengthen the common position. This concerns Amendments Nos 1, 2 and 3.
On the other hand - and in the same spirit - it will be no surprise that the Commission is not able to support other amendments which diverge from the largely supported approach of the common position. This concerns the remaining proposed amendments to that common position.
Finally, with regard to the proposed legislative resolution "asking the Commission to involve all the relevant actors in the sector as well as the European Parliament and Council as closely as possible in the preparation, implementation and follow-up of the prospective study", I have already covered that point. I should like to state again my best intention to meet this wish of the European Parliament when the time comes, using the most appropriate means and in full respect of the applicable agreements between the Commission and Parliament on follow-up procedures for European Parliament resolutions.
In conclusion, I should like again sincerely to thank this Parliament for its attitude on this report. The expected result, thanks to the contribution of all who have been involved in its preparation, is good for the postal market as a whole and will, I trust, give a lift to the Barcelona Summit which is to take place in a few days time when it reviews progress on our ambition to become the most competitive and dynamic economy in the world by the year 2010. This report demonstrates in a clear and practical way that European institutions can transform their commitments into action.
The debate is closed.
The vote will be taken on Wednesday at noon.
The next item is the report (A5-0054/2002) by Mrs Paciotti, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a decision of the European Parliament, the Council and the Commission on the regulations and general conditions for the performance of the duties of the European data protection supervisor (COM(2001) 411 - C5-0384/2001 - 2001/2150(ACI)).
Mr President, the decision we are debating today is - or at least I hope it is - the last document we need to be able to set up a European authority which guarantees the practical protection of the European citizens' privacy, including in respect of the Community institutions and bodies. Article 286 of the Treaty of Amsterdam stipulated that this would happen as of 1999. We are behind schedule and we must therefore avoid further delays. I am glad to say that European Parliament and Council Regulation No 45/2001 was adopted at first reading following intense combined endeavours, and it set out the principles and rules, in line with those laid down by Community directives for the Member States, for the processing of personal data by the Community institutions and bodies.
The regulation also set up an independent supervisory authority in the shape of the European Data Protection Supervisor, to be assisted by an Assistant Supervisor, who will oversee the implementation of the regulation. It established their roles and responsibilities - inquiries, advice and consultancy, regulation, settlement of disputes - and the procedures for their appointment. Only two points were not fixed by the regulation and are still to be settled: the remuneration to be paid to the Supervisor and his Assistant, and where the office will be located.
On the matter of remuneration, since the full independence of the Supervisor's office is to be guaranteed in respect of his function of monitoring all the Community institutions and bodies, it appears quite correct to propose that the Supervisor should receive the same remuneration as the Ombudsman or a judge at the European Court of Justice. In the case of the Assistant Supervisor, who will be appointed by the same procedure and for the same period as the Supervisor, and will have the additional responsibility of deputising for the Supervisor should the latter be absent or prevented from carrying out his duties, it is proposed that the remuneration payable should be the same as that of the Registrar of the Court of Justice.
As regards the location of the office, as the majority of the personal data processing services of the Community institutions and bodies are located in Brussels, it is proposed that the Supervisor's office should also be located there.
After the debate in committee, a number of amendments were adopted which I do not endorse, such as those raising doubts about financial coverage, which have since become obsolete following the adoption of the budget. Other amendments, however, refer to the adoption of another major regulation, Regulation No 1049/2001 regarding public access to European Parliament, Council and Commission documents.
Since these amendments introduce recitals and not additional provisions, which would be unacceptable due to the lack of a legal base, I feel I can support them. The adoption during the course of the same year of these two major regulations confirms that, in Europe, the culture of personal data protection and the culture of the transparency of public activities are developing alongside each other rather than conflicting. Both are in opposition, however, to the authoritarian, bureaucratic culture which, on the one hand, fails to respect the privacy of individual citizens, and, on the other, has the gall to keep the administrative procedures and activities of public bodies confidential.
I feel that the adoption of this decision will fill a significant gap in the system protecting the European citizens' fundamental right to the protection of personal data, which is now enshrined in Article 8 of the Charter of Fundamental Rights of the European Union.
We find ourselves in a bit of an awkward situation. Officially, we are assessing the statute of the European data protection Supervisor here, and there are some observations to be made in this respect, which I will do in a moment. However, many of us actually want to discuss the brief and working method of the Supervisor but, as already stated, this decision has already been made, and I fear that we simply suffered from a collective lapse of concentration when that happened. We are now lumbered with a body which employs fifteen people and which is assisted by another twenty people who work internally in the different institutions. This is quite a significant number, considering that this body only supervises the EU's data which the European Union has at its disposal for the first pillar. For precisely those sensitive areas which one would expect to generate a great deal of work, such as Europol and Schengen, do not fall within the remit of this Supervisor. I therefore seriously wonder what all these people, 35 in total, will be doing all day, whether creating this bureaucratic employment will promote employment, transparency and openness towards the citizens, and also how cooperation with the Ombudsman will work. In my view, there is a real risk that a kind of rivalry will exist between the Ombudsman and this Supervisor, because their tasks overlap. Furthermore, what is the purpose of using tax money to set up a new separate institution which caters for such a restricted set of tasks? However, as already stated, we can only talk about the statute of the Supervisor and his assistant today, a role which I also question. In my view, the fact that a Supervisor is accorded the same status as the Ombudsman is neither here nor there, but to give his assistant the same special status is both costly and difficult to justify. The assistant simply belongs in the organisational chart. The Commission has underlined the analogy with the Ombudsman at every opportunity, but the Ombudsman has no assistant and has no other official who will be paid as handsomely as the assistant to this Supervisor. Since, of course, the Ombudsman and Supervisor will subsequently need to be independent, the official positions will simply need to fall within the remit of the budgetary authorities and not be laid down in a statute. I hope that we can at least get this right.
I can only endorse what my colleague Mrs Buitenweg has said, on behalf of the Legal Affairs Committee. I have to say that it is rather disappointing that the two opinions from the committees have been largely ignored in the Committee of Citizens' Freedoms. It is important that we say here and now that the mere fact that we strongly approve of the principles of protecting data and that we want to move forward, and also the fact that this needs to be done quickly, does not absolve us from the job of scrutinising this proposal properly. Normally, as he knows, I am very supportive of what Mr Bolkestein does, but in this case I do not feel that the Commission has in any way justified to us the salary and status of the staff that it proposes to administer this work. I very much echo what Mrs Buitenweg has said.
If this goes through as proposed, to carry out the task that we have set down here, we will be appointing someone who is substantially higher graded and better paid than someone running a major Community institution such as the Trade Mark Protection Office in Alicante - a major autonomous institution. As Mrs Buitenweg said, we do not yet know how many staff will be engaged in this process. I asked the Commission to give me more details about the establishment, the organisation, and the responsibilities and particularly the role of the assistant. Yet the Commission is proposing that we should appoint an assistant on the basis of someone who manages 1 000 staff in the European Court of Justice - now that does not make sense.
Frankly, I have to say to Mr Bolkestein, if this goes through tomorrow - and I hope that we will actually have the opportunity to discuss in more detail and look at some amendments that you will accept - the fact we have come in at the end of the process has made it very difficult for those of us who want change to put forward acceptable amendments. If this goes through, you will have got off pretty lightly and I hope you will give us assurances, firstly that you will properly justify this grade and position, and secondly, that we will be scrutinising every move you make when you put it in place, to make sure that it is done properly.
Mr President, first of all may I say that I have much sympathy with the remarks that have just been passed by Mr Harbour. He has spoken very clearly and I am sure that Commissioner Bolkestein has listened carefully to what he had to say.
I take this, however, from a slightly different tack. The position of the Data Protection Supervisor is of enormous importance. The Charter of Fundamental Rights which I helped to prepare states that everyone has the right to the protection of personal data concerning him or her and the Amsterdam Treaty called for the establishment of an independent supervisor by 1 January, 1999. This deadline is, of course, well past and our main priority, therefore, is to create this post as soon as we possibly can. The urgency of the matter should not in itself be an excuse for us to rush it through without proper discussion. Indeed, the salary of both the Data Protection Supervisor and his assistant has resulted in numerous discussions within our committees.
Many people, myself included, were unhappy about the unreasonably high salary of the supervisor, which will of course be comparable to that of the Ombudsman. But I contrast this discussion with the kind which one might have in a national parliament where, frankly, the issue itself is of such dramatic importance to the establishment of this role that it ought perhaps to be dealt with not in this particular plenary but elsewhere. We are not as flexible as I would like. Most of the matters relating to the post have already been laid down in Council Regulation (EC) No 45/2001 and published in the Official Journal. I know that the Secretariat has also declared a number of the amendments to be out of order for various reasons and this has caused concern among many colleagues. Internal politics has also been a feature of this debate.
It is unfortunate, that there is no single data protection instrument for all the pillars. As a member of the Future of Europe Convention, I do hope, indeed I might even anticipate, that at the conclusion of the work that we shall be doing, it may well be that the protection of the private citizen and the interests of the private citizen, both in terms of the work of the Ombudsman - which I highly value and respect - and also in connection with data protection issues, will be spelled out very clearly as something in need of development in the future. I hope, therefore, that whatever we decide - and I do hope that we decide to proceed with this post when we vote on this week - we will return to the matter and at an appropriate moment, perhaps, during discussion of the next Treaty or before then, we will look at ways of endorsing the position of citizens and making sure their relationship with institutions in Europe is a properly balanced one.
Mr President, it is precisely because I am concerned with internal affairs policy that I observe that the European Data Protection Supervisor plays a most important role in the creation of an area of freedom, security and justice. It is he who creates public trust in the institutions of the European Union. He must work where the majority of the institutions are permanently based, that is, in Brussels - if that is the point at issue. If he works elsewhere, the impression is created that he is of only negligible significance. If the public get the impression that the Data Protection Supervisor is nothing more than a paper tiger, they will not trust the European Union. If they have no confidence in the way their data is protected, our internal affairs policy will never enjoy the public approval it needs for freedom, security and justice to be allowed to grow. That, though, is our objective.
We want internal affairs policy to have a European added value, which will be achieved only if the citizens put their trust in us. It is for that reason that we, and, in particular, the Commission, must show them that we take data protection seriously and that it is not in a merely symbolic sense that we are putting it centre stage.
Mr President, Commissioner, today's debate is really about a struggle between openness and secrecy. We are surprised at how much in terms of resources it is proposed should be allocated to this area, compared with how much the Commission has invested in turning the regulation on transparency into a reality. It is the lack of balance that surprises us.
Naturally, the way in which the Commission interprets the regulation on transparency also surprises us. Parliament and the Commission do of course disagree about the Bavarian Lager case and about the way in which the Commission interprets the concept of data protection in that instance. That is why this issue is so difficult. As a Scandinavian citizen, I am also very disappointed at the fact that the Commission never refers to the supplementary clause, incorporated into Directive 95/46/EC on Sweden's initiative and stating that account must always be taken of the public when processing personal data.
I would also say to some of the participating MEPs here that there are forces in Sweden which believe that the law concerning personal data should be repealed. I myself have also had experience of not being able to obtain information from the Commission in terms specifically of the law on personal data when I wanted to know who had complained about my country to the Commission.
I would also quote what our legal adviser said about why it may not perhaps be possible to publish the list of assistants, legal advisers and members of the Committee on Legal Affairs and the Internal Market on the Net. The reason was as follows:
(the speaker continued in French)
There is a Regulation No 45/2001 relating to the protection of personal data. It is doubtless possible to be called before the judge by the European Data Protection Supervisor who has very wide powers, greater even than those of the European Ombudsman.
(the speaker continued in Swedish)
These are the facts. I hope that we shall support transparency and that, here in Parliament, we shall at least be able to question those proposed for the office in question.
Mr President, let me say one thing at the outset, namely that I am no great friend of ombudsmen. I still feel that we, as elected members of Parliament, should be the primary ombudsmen of the people of Europe. Why do we need a Data Protection Supervisor? My esteemed fellow MEP, Timothy Kirkhope, justified it on the basis of the Charter of Fundamental Rights and by reference to data protection's significance. I do not believe that one can argue in this way, as we would next need a family ombudsman, a women's ombudsman and a children's ombudsman as well. All these groups have an important place in the Charter of Fundamental Rights.
In Schleswig-Holstein, the province of the Federal Republic of Germany from which I come, we have developed a veritable abomination; we even have a bicycle ombudsman. Anyone, though, who believes that cyclists come off better out of this, even in the planning of the budget, is, as we say, barking up the wrong tree. No, data protection really is important, and the reason why it is so to us is that we parliamentarians find monitoring difficult - even the monitoring of the Commission, and especially of what goes on within it - and so, of course, we need an auxiliary person in this field. He or she, as Mr Ceyhun rightly said, must be based in Brussels, where he or she is to carry on the work of monitoring.
Let us move on to remuneration. No matter how important the position may be, I really cannot see that an ombudsman, who is to monitor this data, should, in salary terms, be on the same footing as a judge at the European Court of Justice. Why that should be the case completely eludes me. A judge at the Court of Justice occupies a significantly superior and more important position. The judges are, in any case, the guardians of our treaties. Why, then, should we pay a data protection supervisor as much as a judge at the ECJ? I think that in this respect our yardsticks of value have shifted a bit over the years, and they need to be put back in order. We should rather think about bringing the Ombudsman back to the right pay level instead of going straight ahead with allocating too much to the next position. On this point, I appeal for a bit more of a sense of reality.
Mr President, the Commission has argued that the right of access to documents and the right to privacy are both legitimate rights and that when they both enter into consideration, a balance has to be struck. However, the idea of striking a balance between them on a case-by-case basis whenever a name is mentioned misrepresents the nature both of dealing with openness in the public sector and the right to privacy. The principle of openness means that public bodies should take decisions as openly as possible and is now defined in the public access regulation. That regulation provides for exceptions to access. The point of this exception is that a public body may, in carrying out its public duties, come into possession of information about the private and family life of individuals. However, there is nothing in Article 286 of the EC Treaty or in the Data Protection Directive to suggest that data protection rules should be applied as a general principle of confidentiality in public administrations so as to require a public balancing exercise whenever a document mentions a name. Such an over-interpretation would damage not only the right of public access to documents, but also the genuine purpose of data protection and the performance of the duties of the Data Protection Supervisor.
Mr President, I welcome the fact that the EU is on the way to introducing its own data protection supervision. If there is no effective, independent supervision of the ways in which legislation is formulated and applied, people are in danger of having their human rights infringed in terms of Articles 7 and 8 of the Charter of Fundamental Rights - the right to respect for private and family life, as well as to the protection of personal data.
More and more people handle ever greater quantities of sensitive personal information. The amount of such information will expand further, especially when Schengen has been fully integrated into Community legislation. Other sensitive information, of a kind as yet unknown, may be anticipated in the long term.
The first EU country to introduce effective data protection was, interestingly enough, the country with the most far-reaching rules when it comes to openness and transparency.
If it is to be possible to introduce a strong and generally applicable principle of transparency, it must be understood that any such principle needs to be strong where both these aspects are concerned. The rights balance each other out. We have the basis for legislation on transparency in place. The legislation must also be respected and be designed in the way that is intended and not restricted through other methods.
Through data supervision, the EU also shows that it is serious about guaranteeing people their fundamental rights. The right of access to documentation and to information, together with the defence of fundamental rights are both legitimate. Neither takes precedence over the other. They also balance each other out in the Charter of Fundamental Rights, supported by this House. Logically, this position must also be reflected in the status of the data protection supervisor.
Mr President, Commissioner, ladies and gentlemen, we should emphasise the fact that the protection of personal data is essential to ensuring that every individual's rights, fundamental freedoms and right to privacy are respected, throughout the European Community.
This proposal is intended to respond, as has already been said, to two fundamental issues: the performance of the duties of this European data protection supervisor, which have already been laid down in Council Regulation (EC) No 45/2001; in other words, the issue of the pay of the European supervisor and deputy supervisor and the issue of where they are to be based. With regard to the location, I agree with those who have said that it does not make sense to have it anywhere but Brussels, for the reasons that have already been stated and which I shall not repeat. There are, however, other issues which, perhaps due to the highly technical and abstract nature of the regulation, still remain open and which should be responded to. For example, provisions on procedural aspects and on the way in which the authority should exercise its powers of investigation should be included here.
Furthermore, it is to be regretted that there is no instrument for data protection that could apply to all the Community pillars. The duties of this supervisor will be limited to the first pillar, but Europol and Schengen - for which data protection instruments are also planned, with the creation in 2000 of a joint secretariat - are currently excluded from the post's scope. This means that very little data of a more sensitive nature will fall within the scope of this European supervisor's mandate, which gives legitimacy to the criticism of those who say that the pay package is probably excessive for a post with such limited duties.
I sincerely hope that in the near future, the current structure and organisation of this European Data Protection Supervisor can be adapted to also include, under the responsibility of a single European authority, supervisory authorities within the European organs created on the basis of Titles V and VI of the EU Treaty, in order to prevent the unnecessary duplication of functions and resources. At the same time, it would be good to alleviate the risk of a possible duplication of some functions between the Ombudsman and this European authority, with a view to optimising the use of Community resources.
Mr President, the aim of this draft decision is to ensure the full implementation of Article 286 of the Amsterdam Treaty and of Regulation (EC) No 45/2001 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies, adopted under codecision procedure on 18 December 2000. Before going any further may I stress that the regulation we are now debating was adopted by this Parliament in codecision in a single reading, so it is a little late for some Members of this Parliament to complain about the contents of this regulation, for example where it stipulates that there should be an assistant regulator in this area. It is a little late to start complaining about that, but today we are dealing with other issues and, therefore, I should like to continue my contribution to this debate by saying that it concerns the place of data protection in relation to the right of citizens to transparent administration.
Some Members who have spoken tonight have expressed concern that this initiative might impede, or even reverse, the significant progress made towards achieving the greatest possible transparency in Community administration. I must assure these Members that the principle of transparency, and in particular the principle of public access to documents as enshrined in the Amsterdam Treaty, in Regulation (EC) No 1049/2001 and in the Charter of Fundamental Rights, is applicable to the Community institutions and bodies and in particular to the European Data Protection Supervisor.
On the other hand neither of these two principles - data protection on the one hand and public access to documents on the other - has absolute force or takes precedence over the other. The Human Rights Convention as interpreted in the case law of the Strasbourg courts and the Charter of Fundamental Rights of the European Union require that a balance should be struck in specific cases in order to reconcile the various interests at issue. Any attempt to change this by putting an artificially narrow interpretation on the field of application of the fundamental rights governing data protection by denying the representatives of the new body to be set up the institutional status they need to assert their independence, would be on shaky ground. The European Court of Human Rights here in Strasbourg has built up a body of case law on the interpretation of the scope of protection of private and family life which cannot and should not be called into question by this decision.
In accordance with this case law the professional life of individuals - employees and employers alike - is not excluded from the field of application of data protection. Amendment No 1 would introduce an unacceptable ambiguity in this respect. The status of the European Data Protection Supervisor and his deputy, who together form a sort of mini-committee, must, above all, ensure their independence in the Community institutional context beyond the mere budgetary aspects. The Ombudsman is a good Community-level reference, given his role in monitoring administrative procedures. At national level - I should like to say in particular to Mr Harbour but also to others - a judge or even a chief justice is often taken as the reference. The draft decision takes account of the two references. Any reduction in the status of the deputy would mean loss of independence without any corresponding budgetary savings.
Amendments Nos 10, 11, 13 and 14 are not sufficiently precise to determine the level of remuneration of the President and his deputy. Amendments Nos 12 and 16 contain excellent ideas but the present decision's legal base of Article 43, Regulation 45/2001, is not sufficiently large to carry them.
Amendments Nos 9 and 15 refer to parts only of the evidence and need redrafting with a view to achieving more balance. Parliament and the other institutions concerned have a great responsibility towards the citizens of Europe to ensure that the data protection system, including the supervision provided for in the Treaty as long ago as 1999, is put in place as soon as possible. With that in mind the Commission intends to be very flexible with regard to the amendments accepted in the Civil Liberties Commission in the tripartite dialogue with a view to establishing a final text of the decision by agreement between the three institutions. It also hopes that the Council, which has already expressed its agreement with the Commission proposal, may be able to act likewise.
I feel I should raise a point of order in relation to what the Commissioner has just said. He referred to a number of texts on the definition of privacy and he referred to Article 8 of the European Convention on Human Rights, which guarantees the protection of privacy and family life. As the rapporteur on the Regulation on Access to Documents, I feel it only right to point out that in the judgment of 16 February 2000, the European Court of Human Rights confirmed its earlier case law, that it is data relating to the private life of an individual that falls within the scope of Article 8.
The preamble to the Data Protection Convention and recitals to the Data Protection Directive also make clear that their purpose is to protect the fundamental right of privacy, not to restrict the information available to citizens about public activities. If the Commission pursues the line indicated tonight, it is on a collision course with Parliament.
Mr Cashman, whether that is strictly a point of order or not I am not prepared to rule at the moment.
The debate is closed.
The vote will be taken tomorrow at noon.
The next item is the report (A5-0046/2002) by Mrs Malmström, on behalf of the Committee on Constitutional Affairs, on the European Commission's legislative and work programme (amendment of Rule 57 of Parliament's Rules of Procedure) (2001/2110(REG)).
Mr President, Commissioner, the annual legislative and work programme is an incredibly important tool for decision-making and planning here in Parliament. It is on this basis that we proceed when we prepare our work - work that has consequences for ourselves, for the parliaments of our Member States and for our citizens. We know how important it is that it should be possible to monitor the decision-making processes in the European institutions. That is the purpose of the work of reform in our Parliament. It is on President Cox's agenda, and this ambition is the basis of the laudable work being done by Mr Corbett when it comes to reforming the methods of working.
Increased openness and accessibility are also the basic ideas behind the Commission's work on the White Paper on European Governance. Unfortunately, work on the annual programme has not always proceeded so well. In a majority of cases, Parliament has criticised the procedures. The programme has been late in arriving. The priorities have been unclear. There has been insufficient follow-up, and many proposals have been recycled. Parliament's role in preparing the programme has been unsatisfactory, in spite of the fact that the framework agreement states clearly and unambiguously that the Commission must take the maximum account of the guidelines proposed by Parliament. Parliament has, however, responded with extremely long 'shopping lists' which have perhaps not always been realistic. Immediately before Christmas, when the Commission's proposal was presented, Parliament chose, of course, not to regard it as a legislative programme on the grounds that it was a text with only general objectives.
The development of the co-decision procedure makes it necessary not only for Parliament but also for the Council to play a greater role in preparing the programme, even though it is of course, as stated in the Treaty, the Commission which has the right of initiative. As the Commission takes more and more legislative initiatives, it may be difficult for Parliament to keep up, and we shall sometimes be blamed for legislation's being delayed. It is therefore important that the Council and the two countries holding the presidency during the year should play their part in planning the annual programme so that it can be synchronised better.
Now, following nine months of negotiations and a great many meetings, we have agreed upon how to improve the procedures. I believe that we have made a very great deal of progress in the best interests of ourselves, the institutions and the people. The agreement involves quite a long process involving staging posts, regular dialogue and checkpoints, as well as close cooperation and partnership. The year is to begin with a kind of 'State of the Union' debate for the coming year, involving all the institutions including the Council. It will be based upon a draft work programme prepared by the Commission and, during the spring, there will then be discussions between the Commission and the committees affected so that priorities within the relevant areas might be debated jointly. Those of us who sit on the committees and work with the issues on a daily basis naturally have a feeling for which issues are topical and for what supplementary legislation and what common positions are needed. By involving the committees at such an early stage, we shall be better prepared when the legislative proposal is, in fact, submitted, and the work can then proceed smoothly and easily.
The agreement also includes a mid-term review of the ongoing legislative work, a feature I think is very much to be welcomed if a situation is to be avoided in which proposals are recycled. The forthcoming programme will then be taken stock of at the time of the Conference of Presidents. The Commission's proposals will be presented in Parliament in November. All this is to be found in the appendix to the proposal we are to vote on tomorrow.
The annual legislative programme is to be presented with reference to a calendar, to the legal base and to any budgetary implications. It is also important to think of the priorities and of the need for the principle of subsidiarity to have a major impact.
These are obligations for the Commission, but they are also based upon Parliament's taking responsibility and demonstrating self-discipline when it comes to the number of proposals we ask the Commission to take up. We cannot draw up long lists, but we must show that we know how to prioritise. We should also become better at appointing rapporteurs promptly. We have everything to gain from creating a good climate of cooperation with the Commission.
To make it easier for the electorate, ourselves and the mass media to follow the legislative work, a common database should be set up showing who in the Commission and Parliament is responsible for a particular proposal. The database should also contain information about the calendar, budgetary implications and legal base. The database should be publicly available. I believe it should prove to be of very great help to our colleagues in the national parliaments.
Mr President, I hope that, no later than in the course of the next few days, the Commissioners will begin to visit Parliaments' committees so that a start can be made as soon as possible on following the agreed timetable and method of working. By changing the procedures in this way, I believe we can obtain a method of working and a legislative cycle which are more effective, more transparent and more comprehensible. It will then be possible to improve considerably European forms of governance.
Finally, I want to thank Mrs de Palacio who has really made an effort to enable us to bring about an agreement. It is obvious that she has been a parliamentarian herself and understands Parliament's problems and concerns. I should genuinely like also to thank the other political groups for cooperating with us in reaching this final result.
Mr President, I would like to thank Mrs Malmström, on behalf of the Group of the European People's Party, not only for having familiarised herself with these difficult processes but also for having conducted the negotiations on the subject with the Commission with the rigour, prudence, but also the friendliness that they call for. I believe that this result will, both for the Commission and the other institutions have a calming effect on procedures which, over and over again, have led in the short or long term to disputes that might well have been unnecessary.
For us, this result makes it possible to make debate on the Commission's annual work programme more political, getting away from listing individual projects somewhat in the manner of a book-keeper, indeed, it makes it possible for us to set out at the start of the year, what we see as the European Union's most important projects in the coming year.
One might say that this procedure and the preparation for it make this annual work programme interactive. I believe that this represents a move forward in terms of the reliability and predictability of the processes we are considering.
As Mrs Malmström has rightly emphasised, this result also makes demands of us ourselves, for we really must refrain from constantly repeating what we wanted already, and must instead actually limit our deliberations to a period of one year. It is also necessary for us to become more closely involved than before in the actual planning of the half-year presidencies, which may go against our own priorities.
Involvement in the preparation of the legislative programme is important to us also because we still do not possess the right of initiative in the European legislative process.
On that, let me say something about my personal assessment of the position. Our spontaneous reaction when the Commission's sole right of initiative is called into question is always a cool one. Above all, the Commission itself reacts understandably with great reserve on that point. Despite that, we must of course consider whether we should raise the issue anew, perhaps within the framework of the Convention's discussions, for it is the case that the European Union's great acquis communautaire, consisting of some 10 000 instruments, can be amended only on the Commission's proposal. I will say here that I doubt whether that satisfies the requirements of a democracy. To that extent the decision we are drawing up today, is also a crutch, helping Parliament to move towards enhanced involvement in initiatives.
Mr President, my group will support Mrs Malmström's proposals, and I would also like to offer her our congratulations for the hard work she has put in for more than nine months and in negotiating intensely with the Commission.
Parliament and the Commission have long recognised that legislative planning is a matter of common concern. The Commission has the right of initiative. My group does not seek to change that. We have the right to call upon the Commission to make proposals already given to us in the Treaty. It has the right of initiative. We are a parliament that is master of its own timetable, unlike some national parliaments. We both therefore have an interest in reaching an understanding on the legislative programme coming up in any given year so as to plan our work, so as to exchange views on priorities, so as to reach agreement and convergence as much as possible. That has long been the case, but the actual procedures by which we have done it have not always been working satisfactorily, and I welcome this updating and rationalisation that has been put forward.
Given the number of times that we will be discussing and looking at the following year's programme in the different fora over a year, my one fear is that, if we are not self-disciplined, we will spend an enormous amount of time looking at what will come up well over a year ahead, without being very concrete. We must be self-disciplined and make sure that problem does not arise.
There is a ghost missing from this feast, namely the Council, and the role of the Council presidency. Council presidencies often present a programme to Parliament as if they were assuming executive office. Council presidents must remember that they are not taking over executive office when they become president of the Council. They are merely chairing the body which is the co-legislative body with Parliament for a short period of six months, with an inherited agenda. We must make sure that this legislative planning works without upsetting the whole balance of the system by delivering it in the wrong way.
I too would like to begin by congratulating Mrs Malmström on this report. It is an important proposal because it introduces a more formal structure into the process of Parliament's scrutiny of the Commission's legislative programme, which is, after all, a very important component of one of our most important functions - that is to say, scrutinising and holding the Commission to account.
Following what the Commission is up to is always slightly difficult unless one is a true initiate of the workings of the European political system. Most people are not, and so to introduce a more formal structure into this process is, in my view, a very desirable development because it should assist those outside the circle of initiates, by providing as it does a series of markers for the cycle of the year's business.
Ignorance of the way in which the European Union works, coupled with the failure of national parliaments to oversee and scrutinise European matters properly, are two of the great weaknesses in the European political structure as it has developed. Now, while it is for national parliaments themselves to determine their own agendas, I as a Member of the British second Chamber as well as a Member of this House feel that the formal structuring of the way that the European Parliament scrutinises what the Commission is doing may well be a very useful template for scrutiny by national parliaments and at the same time for disseminating accurate facts about what is going on at European level, to the benefit of all our citizens.
Mr President, ladies and gentlemen, I would like to thank you warmly for offering me the opportunity to participate in this debate on the reform of the European Parliament's Rules of Procedure and specifically the proposed revision of Rule 57, which takes up the agreement we have reached between the Commission and Parliament in relation to the methods for presenting our legislative and working programmes.
The contacts we have maintained throughout these months have allowed us to reach a solution for structuring a constructive dialogue on this issue, which is important. The text which the Committee on Constitutional Affairs proposes including in an annex to European Parliament's Rules of Procedure respects the institutional role of the Commission and Parliament and honours the mutual commitments we have made over the last two and a half years.
I would firstly like to thank Mrs Malmström for her cooperation and constructive work - which has not always been easy, but the results of which have made it all worthwhile - in our debates and discussions, and that of the whole of the Parliament's team and the representatives of the various political groups, since I believe that this has allowed us to achieve a proposal which I hope will be beneficial to the functioning of the European institutions.
The College of Commissioners has held in-depth debates on this matter and has agreed that the right of initiative laid down in the Treaties must be retained in its current form, with the collegial responsibility of the Commission. Furthermore, Parliament must be informed on time, and not only informed, but it must also be in a position to be able to contribute its ideas and suggestions on the best definition of Community policies. In this respect, I believe that the agreement, which I am not going to explain, since Mrs Malmström has done so magnificently, includes the ideal procedure for combining these elements.
As for Mr Corbett's point, it is true; we should consider how we can involve the Council in this process. We will have to seek a formula which, of course, must be acceptable to the Council.
In any event, we in the Commission hope that this structured dialogue can focus our attention, as Mrs Malmström rightly said, on the political and strategic aspects in relation to the broad approaches of our action, with realism, as the new President of the European Parliament, Mr Cox, has also said on a previous occasion.
The Prodi Commission fully shares this objective and we want to prevent this process from becoming a mere bureaucratic accounting operation, which should not stop us from applying the relevant rigour, and the debates should be accompanied by general approaches and political considerations which, as has been said previously, can be turned into concrete proposals and political approaches.
I hope that, by means of this dialogue, we will discuss our political priorities for 2003, in order to define concrete courses of action for the enlarged Europe. In any event, the Commission, as it has been doing since 1999 when it came to office, will fully comply with the agreements with this Parliament and we hope that the trust and cooperation between the two institutions will lead to the better functioning of the institutions and that, furthermore, when the time comes we can also seek a formula to incorporate the Council as well.
Congratulations once again to Mrs Malmström. The discussions have been long but the final result has made it worthwhile. In any event, we will soon find out, because within a couple of months a first round of participations by all the Commissioners will begin - by means of the specialised committees - in relation to our future projects for next year.
The debate is closed.
The vote will be taken tomorrow at noon.
I declare closed the 2001-2002 session of the European Parliament.
(The sitting was closed at 9.15 p.m.)